                                        APPENDIX A

                         EMISSION MODIFICATION PROGRAM

A.   GENERAL

1.   Requirement to Establish a Vehicle Emission Modification Program. Defendants shall
     establish a vehicle Emission Modification program, with a toll-free call center and online
     support, whereby each Eligible Owner or Eligible Lessee may learn about the Approved
     Emission Modification for his or her Eligible Vehicle and schedule an appointment at a
     Dealer to have that Eligible Vehicle modified (the “Emission Modification Program”) no
     later than 15 Days after the approval of the necessary Submissions for each Emission
     Modification Category or the Effective Date of this Consent Decree, whichever is later.
     Online support for the Emission Modification Program shall be maintained by
     Defendants in accordance with Paragraph 16 of this Appendix A. Call center support for
     the Emission Modification Program shall be maintained by Defendants through the date
     on which the Emission Modification Program Rates (“EMP Rates”) specified in
     Paragraph 4 of this Appendix A are achieved or two years from approval of the last
     Approved Emission Modification, whichever is later.

2.   Emission Modification Configuration. The Approved Emission Modification for each
     Emission Modification Category shall be established pursuant to the process outlined in
     Appendix B.

3.   Modification of Eligible Vehicles with Approved Emission Modification. Defendants
     shall ensure that each Eligible Vehicle that participates in the Emission Modification
     Program receives from a Dealer the Approved Emission Modification for that Eligible
     Vehicle in accordance with the schedules and procedures set forth in this Appendix A.

     a.     Upon the Effective Date, Defendants are authorized to offer the Approved
            Emission Modification to Eligible Owners and Eligible Lessees and to modify the
            Eligible Vehicles in Emission Modification Categories 1, 2, 9, 10, and 11 with the
            Approved Emission Modification.

     b.     For all other Emission Modification Categories, Defendants are authorized to
            offer the Approved Emission Modification to Eligible Owners and Eligible
            Lessees and to modify the Eligible Vehicles with the Approved Emission
            Modification upon approval in accordance with Appendix B, Paragraph 5.

4.   Emission Modification Program Rate. Defendants shall install the Approved Emission
     Modification on 85% of the Sprinters nationwide (the “National Sprinter EMP Rate”) and
     85% of the Sprinters in California (the “California Sprinter EMP Rate”), and 85% of the
     Passenger Vehicles nationwide (the “National Passenger Vehicle EMP Rate”) and 85%
     of the Passenger Vehicles in California (the “California Passenger Vehicle EMP Rate”),
     that are registered with a state Department of Motor Vehicles or equivalent agency or
     held by a Dealer or unaffiliated dealer and located in the United States or its territories as
     of March 13, 2020. For purposes of this Paragraph, as of March 13, 2020, the number of
                                              A1
     Sprinters nationwide is 147,838, the number of Sprinters in California is 24,036, the
     number of Passenger Vehicles nationwide is 62,759, and the number of Passenger
     Vehicles in California is 12,910. Defendants shall meet the National Sprinter EMP Rate
     and the California Sprinter EMP Rate by the later of: three years from the Effective Date,
     or three years from approval of Emission Modification Category 3 in accordance with
     Appendix B, Paragraph 5. Defendants shall meet the National Passenger EMP Rate and
     the California Passenger EMP Rate by the later of: two years from the Effective Date, or
     two years from approval of the last-submitted Emission Modification Category in
     accordance with Appendix B, Paragraph 5. Defendants shall receive credit toward the
     relevant 85% for every Approved Emission Modification of an Eligible Vehicle that
     Defendants execute by the relevant date, for every Eligible Vehicle that is permanently
     removed from commerce by the relevant date, and for every Subject Vehicle that
     Defendants purchase by the relevant date (including vehicles purchased prior to the Date
     of Lodging), provided that no Eligible Vehicle may be counted more than once, and
     Subject Vehicles that have not entered commerce prior to the Effective Date of the
     Consent Decree may not be counted.

5.   Prohibition on Sales of Vehicles that Have Not Entered into Commerce. To the extent
     that any Subject Vehicle has not been introduced into commerce by the Effective Date of
     the Consent Decree, and remains the property of one or more Defendants, Defendants
     shall not cause such vehicles to be sold, leased, imported, or otherwise introduced into
     commerce, unless and until Defendants have installed the appropriate Approved
     Emission Modification on such vehicle. No Subject Vehicle that receives the Approved
     Emission Modification under this Paragraph shall count toward meeting the National
     Emission Modification Program Rate or the California Emission Modification Program
     Rate. No MY16 Six-Cylinder GLE 350d shall be reintroduced into commerce.

6.   Resale and Export of Subject Vehicles. After the date of approval of the applicable
     Emission Modification in accordance with Appendix B, Attachment I, or the Date of
     Lodging of this Consent Decree, whichever is later, Defendants shall not sell, lease,
     introduce into commerce, or cause or arrange for any Dealer or other entity to do the
     foregoing, and shall instruct Dealers not to sell or cause to be sold, or lease or cause to be
     leased, or introduce into commerce, any Subject Vehicle, unless it has received the
     Approved Emission Modification. After the Date of Lodging of this Consent Decree,
     Defendants shall not export, and shall instruct its Dealers not to export, from the United
     States to another country, any Subject Vehicle, unless it has received the Approved
     Emission Modification. Defendants shall not sell or cause to be sold, or lease or cause to
     be leased, or export or cause to be exported from the United States to another country any
     MY16 Six Cylinder GLE 350d. Notwithstanding this Paragraph, Defendants may export
     a reasonable number of Test Vehicles to Germany for purpose of testing in accordance
     with the procedures outlined in Appendix B.

7.   Emission Modification Available at No Cost. Defendants shall make the Approved
     Emission Modification available to all Eligible Owners and Eligible Lessees, at no cost,
     for 15 years after the Model Year of the Subject Vehicle or 8 years after the approval of
     the applicable Approved Emission Modification in accordance with Appendix B,

                                              A2
      Paragraph 5, whichever is later. As long as the parts necessary for the Approved
      Emission Modification are available after these time periods, Defendants shall continue
      to make the Approved Emission Modification available to Eligible Owners and Eligible
      Lessees. Defendants shall not require any consumer payment or release of any Eligible
      Owner’s or Lessee’s right in exchange for performing the Approved Emission
      Modification.

      a.     Although Defendants are not required to provide any consumer restitution or
             damages payment in connection with the Approved Emission Modification,
             Defendants shall offer an Approved Emission Modification to any Eligible Owner
             or Eligible Lessee regardless of whether the consumer is eligible for or receives
             such consumer restitution or damages.

      b.     The requirements contained in this Paragraph shall continue in full force and
             effect after Termination of the Consent Decree. Defendants may move for
             Termination of the Consent Decree pursuant to the requirements of Section XX
             (Termination) even though the obligations of this Paragraph shall remain in place.

8.    Grounds for Refusal to Apply the Modification to an Eligible Vehicle. If an Eligible
      Vehicle has been altered with the use of any after-market emissions-related components,
      parts, and/or software or the removal of any original emissions-related components, parts,
      and/or software, and such alteration(s) are likely to substantially affect the operation of
      the vehicle with the Approved Emission Modification or substantially impede installation
      of the Approved Emission Modification, Defendants shall not be required to install the
      Approved Emission Modification on the Eligible Vehicle until the owner of such vehicle,
      at his or her expense, has reversed the alteration(s) such that the Approved Emission
      Modification may be installed and not be substantially affected.

9.    Scheduling. Defendants shall use commercially reasonable efforts to install the
      Approved Emission Modification in a given Eligible Vehicle within 15 Days of the date
      on which an Eligible Owner or Eligible Lessee requests and schedules the modification.
      During the period specified in Paragraph 7 herein, Defendants shall take reasonable steps
      to ensure that no Eligible Owner or Eligible Lessee is required to wait more than 75 Days
      for a scheduled appointment to receive the Approved Emission Modification after
      requesting an appointment.

10.   Loaner Vehicles. Where they are available, Defendants shall request that Dealers offer
      “loaner” vehicles to each Eligible Owner and Eligible Lessee at no cost where the
      implementation of the Approved Emission Modification will take three hours or longer to
      complete. Where such “loaner” vehicles are available at a Dealer, Defendants shall
      request that the “loaner” vehicle shall be offered to each Eligible Owner or Eligible
      Lessee for the entire period of time it takes for the Approved Emission Modification to be
      completed.

11.   No Release of Private Party Claims Required. Defendants may not require any release of
      liability for any legal claims or arbitration of any claim that an Eligible Owner or Eligible

                                               A3
      Lessee may have against Defendants or any other person in exchange for receiving the
      Approved Emission Modification or Extended Modification Warranty.

12.   No Prohibition on Other Incentives. Nothing in this Decree is intended to prohibit
      Defendants from offering an Eligible Owner or Eligible Lessee any further incentives or
      trade-in options in addition to those required in this Appendix A; however, Defendants
      may not offer Eligible Owners or Eligible Lessees any incentive not to participate in the
      Emission Modification Program, including by causing the Eligible Vehicle not to receive
      the Approved Emission Modification.

13.   Labeling Requirements. Defendants shall ensure that Eligible Vehicles that receive the
      Approved Emission Modification shall be permanently affixed with labels that: (1) do not
      cover any previously affixed labels; (2) clearly specify the applicable emissions standard of
      the modified Eligible Vehicle and otherwise conform to the requirements of the label
      required under 40 C.F.R. Part 85, Subpart S; (3) inform potential vehicle purchasers and
      potential lessees that the vehicle has received the Approved Emission Modification; (4)
      identify any emission control components installed or modified in accordance with the
      Approved Emission Modification; (5) identify the Emission Modification Program
      number; (6) list a code designating the Dealer at which the Approved Emission
      Modification was performed; and (7) follow the format of the approved label for
      Emission Modification Category 1, attached to this Consent Decree as Attachment A of
      this Appendix A, and contain similar material information.

14.   Approved Emission Modification and Vehicle Modifications.

      a.     Modifications Related to the Approved Emission Modification.

             i.      After the Effective Date, if, due to an unforeseen technical issue,
                     Defendants determine that either they cannot install the Approved
                     Emission Modification on certain Eligible Vehicles for reasons other than
                     those described in Paragraph 8 of this Appendix A (Grounds for Refusal to
                     Apply Modifications to an Eligible Vehicle), or the Approved Emission
                     Modification must be modified in any way, Defendants shall, within 60
                     Days of learning of such event, provide to EPA/CARB for review and
                     approval a proposal (including a schedule) for either modifying the
                     Eligible Vehicles to accept the Approved Emission Modification or
                     modifying the Approved Emission Modification to be able to install it on
                     the Eligible Vehicles. The proposal shall (1) describe the conditions or
                     circumstances that prevent installation of the Approved Emission
                     Modification on the Eligible Vehicles or that require modification of the
                     Approved Emission Modification, (2) estimate the number of Eligible
                     Vehicles likely affected by such conditions or circumstances, (3) describe
                     any and all modifications necessary and the estimated timeline for such
                     modifications, (4) describe all changes, if any, to the information
                     described in the Updated AECD Document and/or OBD Summary Table,
                     and (5) provide the certification specified in Paragraph 48 of the Consent

                                               A4
              Decree. For OBD-related modifications, Daimler shall also provide the
              information required in 13 C.C.R. § 1968.5(d).

      ii.     At the request of EPA/CARB, Defendants shall collect and provide test
              data or other information that EPA/CARB reasonably require to evaluate
              the proposal.

     iii.     In reviewing the proposal, EPA/CARB will consider whether the proposed
              modification states a proper determination that Defendants cannot install
              the Approved Emission Modification on certain Eligible Vehicles for
              reasons other than those described in Paragraph 8 of this Appendix A, or
              that the Approved Emission Modification must be modified, and complies
              with the requirements of Appendix B, Paragraph 5.a.i(1)–(4). EPA and
              CARB will follow their respective regulatory procedures, and may use any
              screening tests that they deem appropriate to determine whether the
              proposal complies with the requirements of Appendix B, Paragraph
              5.a.i(1)–(4).

     iv.      Upon receipt of written approval of the proposal by EPA/CARB,
              Defendants may implement the proposal as specified in the approval.
              Defendants may make the modifications addressed in this Paragraph
              concurrently with implementing the Approved Emission Modification.

      v.      If EPA/CARB determine the proposal fails to satisfy the criteria in
              Appendix B, Paragraph 5.a.i(1)–(4), then they will notify Defendants in
              writing, identifying the basis/bases for the disapproval. If EPA/CARB fail
              to make a determination within 60 Days of receipt of the proposal,
              Defendants may, at their discretion, consider the plan to be denied for the
              purpose of invoking Dispute Resolution pursuant to Section XII (Dispute
              Resolution) of this Consent Decree. EPA and CARB reserve the right to
              reject Defendants’ determination that Defendants cannot install the
              Approved Emission Modification on certain Eligible Vehicles for reasons
              other than those described in Paragraph 8 of this Appendix A (Grounds for
              Refusal to Apply Modifications to an Eligible Vehicle), or that the
              Approved Emission Modification must be modified.

b.     Modifications to the EGR System, SCR System, DOC System, DPF System,
       Thermal Management Strategies, or the OBD System that are Unrelated to the
       AEM.

       i.     After the Effective Date, Defendants are enjoined from undertaking a
              recall pursuant to 40 C.F.R. Part 85, Subpart S, 40 C.F.R. § 85.1904,
              and/or 13 C.C.R. §§ 2111–2135; a field fix pursuant to 40 C.F.R.
              § 86.1842-01(b) and/or 13 C.C.R. §§ 1961(d) & 1961.2(d) and/or CARB
              Manufacturer’s Advisory Correspondence #79-002, “Field Fixes
              Involving Emission-Related Components,” (Jan. 31, 1979); or any other
                                      A5
       systematic campaign to modify the EGR System, SCR System, Thermal
       Management Strategies, DOC System, DPF System, or the OBD System
       of the Subject Vehicles, other than in accordance with the procedures set
       forth in Paragraph 14, and for the installation of the Approved Emission
       Modification. Prior to undertaking any such modification unrelated to the
       Approved Emission Modification for the aforementioned systems,
       Defendants shall, as applicable, (1) comply with 40 C.F.R. Part 85,
       Subpart S, 40 C.F.R. § 85.1904, and/or CARB regulations, including 13
       C.C.R. §§ 2111–2135, and, if applicable under the regulations, submit a
       recall report, or (2) comply with 40 C.F.R. § 86.1842-01(b) and/or 13
       C.C.R. §§ 1961(d) & 1961.2(d) and/or CARB Manufacturer’s Advisory
       Correspondence #79-002, “Field Fixes Involving Emission-Related
       Components,” (Jan. 31, 1979); or (3) for OBD, comply with 13 C.C.R.
       § 1968.5(d). With each report, Defendants shall submit the certification
       specified in Paragraph 48 of the Consent Decree, and an explanation as to
       why the modification is unrelated to the AEM and does not require a
       proposal pursuant to Paragraph 14.a (“Modifications Related to the
       Approved Emission Modification”).

 ii.   At the request of EPA/CARB, Defendants shall provide test data or other
       information that EPA/CARB reasonably require to evaluate the
       modification described in the recall or field fix report.

iii.   In reviewing the recall or field fix report, except where modified by this
       Paragraph 14.b, EPA/CARB shall follow their respective regulatory
       procedures, and may use any screening tests that they deem appropriate in
       determining whether to implement a recall or take other appropriate
       actions with respect to all Subject Vehicles identified in the recall report.
       Any such administrative action shall not be subject to review under
       Section XII (Dispute Resolution) of the Consent Decree.

iv.    Unless EPA/CARB disapprove the proposal, Defendants may begin
       implementation as early as the 31st Day after submission of the recall or
       field fix report. Defendants may make the modifications addressed in this
       Paragraph concurrently with implementing the Approved Emission
       Modification.

 v.    EPA and CARB may take any action authorized under their respective
       regulations or under the Clean Air Act and comparable California law in
       the event that EPA/CARB should subsequently determine that the
       modification described in the recall or field fix report is non-compliant
       with regulatory requirements, including, but not limited to, the right to
       cause the nonconformity to be remedied at no expense to the owner, and
       other relief.



                                A6
c.     Modifications Reported to NHTSA.

       i.     Notwithstanding Paragraphs 14.a and 14.b, Defendants may implement
              any modification that has been reported to and approved by NHTSA either
              as a safety recall action or a voluntary campaign in accordance with 49
              C.F.R. § 573 (“Part 573 Report”).

      ii.     On the Day of submission to NHTSA of any Part 573 Report relevant to a
              Subject Vehicle, Defendants shall send written notification to EPA/CARB,
              in accordance with Paragraph 97 of the Consent Decree, that they intend
              to implement a NHTSA modification, and attach a copy of the Part 573
              Report to the notification.

     iii.     No later than 30 Days after the submittal of the Part 573 Report to
              EPA/CARB, Defendants shall submit the proposal or recall report, in
              accordance with Paragraph 14.a.i or Paragraph 14.b.i, to EPA/CARB.

     iv.      If EPA/CARB notify Defendants that the NHTSA modification is non-
              compliant with regulatory requirements relating to environmental laws,
              Defendants shall, within 60 Days of such notification, either (1) submit to
              EPA/CARB for review and approval a proposal (including a schedule) for
              addressing the non-compliances identified by EPA/CARB, (2) challenge
              EPA’s/CARB’s determination in accordance with Section XII (Dispute
              Resolution) of this Consent Decree, or (3) if Defendants believe that the
              non-compliances cannot be addressed without jeopardizing compliance
              with NHTSA requirements, Defendants shall set forth all the bases for this
              belief and submit a proposal that provides for “no further action” to be
              taken to remedy the non-compliances identified by EPA/CARB. Upon
              receipt of written approval by EPA/CARB, Defendants shall either
              implement the proposal as specified or take no further action as specified.
              If EPA/CARB fail to make a determination within 60 Days of receipt of
              the proposal, Defendants may, at their discretion, consider the proposal to
              be denied for the purposes of invoking Dispute Resolution pursuant to
              Section XII (Dispute Resolution) of this Consent Decree.

      v.      Defendants may make the modifications addressed in this Paragraph
              concurrently with implementing the Approved Emission Modification.

d.     Modifications that Are Not Subject to Procedures Under this Consent Decree. If a
       modification is not subject to the requirements of this Consent Decree,
       Defendants may make the modification, concurrently with implementing the
       Approved Emission Modification or otherwise, provided Defendants comply with
       all regulatory requirements under the Clean Air Act and comparable California
       law that apply to such modifications.



                                      A7
      e.     Except as otherwise provided herein, the process for submission, review,
             approval, and resubmission of a proposal under this Paragraph 14 shall follow the
             procedure described in Section V (Approval Of Submissions; U.S./California
             Decision-Making) of this Consent Decree.

      f.     Modification Notices / Disclosures. No later than 15 Business Days after written
             approval in accordance with Paragraph 14.a.iv or 14.c.iv, Defendants shall notify,
             by first-class, postage paid U.S. mail, all affected Eligible Owners and Eligible
             Lessees that the Approved Emission Modification for their vehicles has been
             modified. Defendants shall also display on the website required under Paragraph
             16 of this Appendix A updated Consumer Emission Modification Disclosures as
             described in Paragraph 15 of this Appendix A, and shall also provide updated
             Dealer Emission Modification Disclosures as described in Paragraph 17 of this
             Appendix A, to the extent that updates are required by Paragraphs 15 and 17.
             Defendants shall provide any required notices and disclosures relevant to
             Paragraph 14.b in accordance with the regulatory provisions cited in Paragraph
             14.b.i and any other applicable regulatory provisions.

B.    DISCLOSURES

15.   Consumer Emission Modification Disclosure. Defendants shall notify Eligible Owners
      and Eligible Lessees of Eligible Vehicles of the Emission Modification Program pursuant
      to this Paragraph.

      a.     Defendants shall provide by first-class, postage paid U.S. mail to all affected
             Eligible Owners and Eligible Lessees known to Defendants, no later than 15
             Business Days after the later of the Effective Date of this Consent Decree, or
             approval in accordance with Appendix B, Paragraph 5, notice of the availability
             of the Approved Emission Modification. The notice (the “Consumer Emission
             Modification Disclosure”) shall include the following information, described in
             plain language: (1) a summary of the Approved Emission Modification generally;
             (2) a reference to the label described in Paragraph 13 of this Appendix A, and a
             statement regarding the applicable emission standard following the Approved
             Emission Modification; (3) a list of any hardware exchanged as specified in
             Appendix B, Attachment I; (4) a general description of any changes, or lack
             thereof, in fuel economy, Noise Vibration and Harshness, and Drivability
             resulting from the Approved Emission Modification; (5) a general description of
             any changes, or lack thereof, in frequency of oil changes and DEF refill, resulting
             from the Approved Emission Modification; (6) a summary of how Eligible
             Owners and Eligible Lessees can obtain the Approved Emission Modification; (7)
             any OBD System limitations that make identification and repair of any
             components difficult, compromise warranty coverage, or may reduce the
             effectiveness of inspection and maintenance program vehicle inspections; (8) the
             applicable Extended Modification Warranty; and (9) any other disclosures
             required by law.


                                             A8
      b.     The notice shall follow the format of the approved Consumer Emission
             Modification Disclosure for Emission Modification Categories 1 and 9, attached
             to this Consent Decree as Attachment B of this Appendix A, and shall contain, at
             a minimum, all the information listed therein, as applicable to each Emission
             Modification Category.

      c.     Nothing in this Consent Decree shall prohibit Defendants from issuing subsequent
             notices or taking additional measures to inform Eligible Owners or Eligible
             Lessees of the Emission Modification Program, provided, however, that
             Defendants may not provide any notice or additional information that is
             inconsistent with or contradictory to the notices required by this Paragraph 15.
             Defendants shall provide a copy of any subsequent consumer notices as part of
             Defendants’ semi-annual reports required by Paragraph 42 of the Consent Decree.

16.   Online Access to Information.

      a.     The Consumer Emission Modification Disclosure for each Emission Modification
             Category shall be made available online on a public website accessible from the
             Defendants’ primary U.S. website by Defendants within five Business Days of the
             approval of the applicable Approved Emission Modification in accordance with
             Appendix B, Paragraph 5, or no later than 15 Days after the Effective Date of this
             Consent Decree, whichever is later.

      b.     The website shall display the Consumer Emission Modification Disclosure in a
             manner such that members of the public and consumers can readily access the
             information.

      c.     Information relevant to a specific Subject Vehicle, such as coverage of the
             applicable Extended Modification Warranty, and whether the Approved Emission
             Modification is available for, and/or has been applied to, a specific Subject
             Vehicle shall be available on the website when searching by VIN.

      d.     Information relevant to a specific part covered by the applicable Extended
             Modification Warranty for the Subject Vehicle, including whether a specific part
             is covered by the Extended Modification Warranty, shall be available when
             searching on the website by VIN.

      e.     The website described in this Paragraph shall be accessible free of charge to
             owners, lessees and prospective purchasers and shall be maintained by
             Defendants for a minimum of 10 years after the Consent Decree is entered. The
             requirements contained in this Paragraph shall continue in full force and effect
             after Termination of the Consent Decree. Defendants may move for Termination
             of the Consent Decree pursuant to the requirements of Section XX (Termination)
             even though the obligations of this Paragraph shall remain in place.

17.   Dealer Disclosures. Defendants shall notify Dealers of Subject Vehicles of the Emission
      Modification Program pursuant to this Paragraph.
                                             A9
      a.     No later than 15 Business Days after the later of the Effective Date, or approval of
             the applicable Approved Emission Modification for each Emission Modification
             Category in accordance with Appendix B, Attachment I, Defendants shall provide
             to Dealers a notice describing Dealers’ obligations under the Emission
             Modification Program. The notice (“Dealer Emission Modification Disclosure”)
             shall include (1) the information contained in the Consumer Emission
             Modification Disclosure, (2) repair instructions that describe the steps necessary
             to implement the Approved Emission Modification, (3) the “no-cost” information
             detailed in Paragraph 7 of this Appendix A, and (4) any other disclosures required
             by law.

      b.     The notice shall follow the format of the approved notice for Emission
             Modification Categories 1 and 9, attached to this Consent Decree as Attachment
             C of this Appendix A, and shall contain similar material disclosures.

      c.     Nothing in this Consent Decree shall prevent Defendants from issuing subsequent
             notices or taking additional measures, provided, however, that Defendants may
             not provide any notice or additional information regarding the Emission
             Modification Program that is inconsistent with or contradictory to the notices
             required by this Paragraph. Defendants shall provide a copy of any subsequent
             Dealer notices as part of Defendants’ semi-annual reports required by Paragraph
             42 of the Consent Decree.

C.    WARRANTY

18.   Extended Warranty for Modified Eligible Vehicles. Defendants shall provide an
      extended warranty (the “Extended Modification Warranty”) for each Eligible Vehicle
      receiving an Approved Emission Modification. Subject to standard limitations that must
      be identified to Eligible Owners and Eligible Lessees, which may set forth exclusions like
      accident, abuse, neglect, or installation of unexempted parts (as that term is described in
      13 C.C.R. § 2038(h)), and applicable existing warranty provisions that will remain in
      effect, the Extended Modification Warranty shall cover the costs of all parts and labor
      needed to repair the items listed below, as well as the cost or provision of a loaner vehicle
      for warranty service lasting longer than three hours where such a loaner vehicle is
      available. Defendants shall not impose on consumers any fees or charges, and shall pay
      any fees or charges imposed by Dealers related to the warranty service. Unless otherwise
      specified, the part shall be covered for all Eligible Vehicles that receive the Approved
      Emission Modification.

      a.     The Extended Modification Warranty shall cover the following parts:

             i.      DOC,

            ii.      DPF,

           iii.      SCR catalyst,


                                              A10
   iv.   DEF injector,

    v.   DEF injector controller,

   vi.   DEF supply module,

  vii.   DEF pump,

 viii.   Temperature sensor unit,

   ix.   Exhaust temperature sensor,

    x.   PM sensor,

   xi.   Lambda sensor for Emission Modification Categories 1–5,

  xii.   NOx sensors,

 xiii.   Fuel injectors,

 xiv.    Air intake throttle,

  xv.    EGR valve,

 xvi.    EGR duct,

 xvii.   EGR cooler (including bypass-control),

xviii.   Intake manifold/charge air distributor,

 xix.    EGR temperature sensor,

  xx.    Turbocharger, including VGT actuator,

 xxi.    ECU hardware, where replaced as part of the Approved Emission
         Modification,

 xxii.   TCU hardware, where replaced as part of the Approved Emission
         Modification,

xxiii.   HCU hardware, where replaced as part of the Approved Emission
         Modification,

xxiv.    OBD System: the cost of any OBD Diagnostic Scan for malfunctions that
         trigger the MIL, regardless of whether the malfunction is attributable to a
         part that is covered under the Extended Modification Warranty, as well as
         the cost of troubleshooting to determine the reason for the malfunction,
         but only if the malfunction is determined to be attributable to a part that is
         covered under the Extended Modification Warranty,
                                   A11
       xxv.       Cylinder head assembly components: camshaft, valves, springs, valve
                  spring keepers, valve seats, cam bearing caps, and manifold studs,

      xxvi.       Engine timing chain,

     xxvii.       Intake manifold pressure sensor,

     xxviii.      Instrument cluster hardware, where replaced as part of the Approved
                  Emission Modification, and

      xxix.       Coolant thermostat, where replaced as part of the Approved Emission
                  Modification.

b.         Extended Warranty Period. The warranty period for the Extended Modification
           Warranty shall be the greater of: (1) 10 years from date of initial sale or 120,000
           miles on the odometer, whichever comes first; or (2) 4 years or 48,000 miles from
           the date of installation of the Approved Emission Modification, whichever comes
           first. The Extended Modification Warranty Period shall continue after
           Termination of the Consent Decree, as provided in this Paragraph.

c.         Modification of the Extended Warranty. In addition to the coverage provided in
           Paragraphs 18.a and 18.b, Defendants shall expand the Extended Modification
           Warranty to include additional parts that are exchanged as part of the Emission
           Modification pursuant to Paragraph 14.a beyond those parts listed in Appendix B,
           Attachment I.

d.         Additional Extended Warranty Periods for Specific OBD Noncompliances.

           i.     Defendants shall extend the warranty periods in Paragraph 18.b for the
                  parts listed in Paragraph 18.a applicable to that OBD Cluster as follows:

                  A.      Class 2 Additional OBD-Noncompliances: By 6 months and 6,000
                          miles for each Class 2 Additional OBD Noncompliance
                          determined by EPA and CARB,

                  B.      Unreported OBD Noncompliances: By 6 months and 6,000 miles
                          for each Unreported OBD Noncompliance determined by EPA and
                          CARB,

                  C.      1968.5 OBD Noncompliances: By 12 months and 12,000 miles for
                          each 13 C.C.R. § 1968.5 OBD Noncompliance determined by EPA
                          and CARB.

          ii.     If Defendants believe a part or parts covered by the Extended
                  Modification Warranty is not affected by a Class 2 Additional OBD-
                  Noncompliance, Unreported OBD Noncompliance, or 13 C.C.R. § 1968.5
                  Noncompliance, as relevant, Defendants may submit a written engineering
                                          A12
              justification for their position, including all applicable data, to
              EPA/CARB, with Defendants bearing the burden of proof by a
              preponderance of the evidence for supporting such an engineering
              justification, by the following:

              A.     Class 2 Additional OBD-Noncompliances: No later than 30 Days
                     after EPA/CARB issue the approval of the Emission Modification
                     Proposal Report under Appendix B, Paragraphs 5.a.1.A, 5.a.i.B, or
                     5.a.i.C,

              B.     Unreported OBD Noncompliances: No later than 30 Days after the
                     United States transmits to Defendants a demand for stipulated
                     penalties under Paragraph 53.c.iii of the Consent Decree,

              C.     13 C.C.R. § 1968.5 OBD Noncompliances: No later than 30 Days
                     after the United States transmits to Defendants a demand for
                     stipulated penalties under Paragraph 53.c.iv of the Consent Decree.

     iii.     Within 30 Days of the Day EPA and CARB are each in receipt of
              Defendants’ engineering justification and data submitted under Paragraph
              18.d.ii, EPA/CARB shall, in their unreviewable discretion and based upon
              their review of the engineering justification and data submitted under
              Paragraph 18.d.ii, notify Defendants in writing that: (1) the part or parts in
              Appendix A, Paragraph 18.a as to which Defendants submitted a
              justification and data are affected by a Class 2 Additional OBD
              Noncompliance, Unreported OBD Noncompliance, or 13 C.C.R. § 1968.5
              Noncompliance, as relevant, and therefore Defendants shall extend the
              warranty period for those parts as specified in Appendix A, Paragraph
              18.d.i; or (2) the part or parts in Appendix A, Paragraph 18.a as to which
              Defendants submitted a justification and data are not affected by a Class 2
              Additional OBD Noncompliance, Unreported OBD Noncompliance, or
              1968.5 Noncompliance, as relevant, and therefore Defendants shall
              maintain the warranty periods set forth in Appendix A, Paragraph 18.c for
              those parts. If EPA/CARB notifies Defendants that it shall extend the
              warranty for a part or parts as to which Defendants submitted a
              justification and data, Defendants may accept the decision of EPA/CARB
              or follow the procedures in Paragraph 15 of the Consent Decree as to
              those parts only.

e.     The Extended Modification Warranty shall be associated with the vehicle, and
       remains available to all subsequent owners and operators. Defendants shall not
       seek or offer a waiver of any provision of the Extended Modification Warranty.

f.     Neither the Extended Modification Warranty, nor installation of the Approved
       Emission Modification or any approved changes made thereto, shall supersede or
       void any outstanding warranty. To the extent there is a conflict in any
                                       A13
             provision(s) of this warranty and any other warranty on any Subject Vehicles, that
             conflict shall be resolved to the benefit of the consumer, and Defendants shall
             give written notice of the resolution to EPA/CARB in the next semi-annual report.
             Existing applicable warranty provisions shall continue to govern, provided that if
             service of the ECU or TCU is needed, (1) in no event may Defendants introduce
             any configuration of software or calibrations that contains a Defeat Device, and
             (2) Defendants may decline to service the ECU or TCU if servicing the ECU or
             TCU would require Defendants to install or reflash any configuration other than
             the Approved Emission Modification or approved changes thereto. Such
             requirements, and the potential effect on Eligible Owners and Eligible Lessees
             must be clearly described in the Consumer Emission Modification Disclosure.

      g.     The Extended Modification Warranty shall not modify, limit, or affect any state,
             local, or federal legal rights available to the owners. The Warranty shall be
             subject to any remedies provided by state or federal laws, such as the Magnuson-
             Moss Warranty Act, that provide consumers with protections, including without
             limitation “Lemon Law” protections, with respect to warranties.

      h.     In no event shall warranty coverage under the Extended Modification Warranty
             be subject to service writers’ discretion.

      i.     In the event that the hardware of the ECU or TCU is damaged by the software
             flash during installation of the Approved Emission Modification, Defendants will
             replace the hardware at no cost to the customer and provide a 2-year “spare parts”
             warranty for the replaced part.

      j.     Buyback and Lease Termination Remedies. In addition to any protections
             provided by applicable law, Defendants must provide a Buyback or Lease
             Termination to any Eligible Owner or Eligible Lessee of an Eligible Vehicle that
             receives an Approved Emission Modification in the event that, during the 18
             months or 18,000 miles (whichever comes first) following the completion of the
             Approved Emission Modification (the “Remedy Period”), Defendants fail to
             repair or remedy a confirmed failure or malfunction covered by the Extended
             Modification Warranty and associated with the Approved Emission Modification
             (a “Warrantable Failure”) after the Eligible Owner or Eligible Lessee physically
             presents the Eligible Vehicle to a Dealer for repair of the Warrantable Failure; and
             (1) the Warrantable Failure is unable to be remedied after making four separate
             service visits to the same Dealer for the same Warrantable Failure during the
             Remedy Period; or (2) the Eligible Vehicle with the Warrantable Failure is out-of-
             service due to the Warrantable Failure for a cumulative total of 30 days during the
             Remedy Period, not including any days when the Dealer returns or otherwise
             tenders the Eligible Vehicle to the customer while the Dealer awaits necessary
             parts and such vehicle remains Operable.

19.   Grounds for Denial of Extended Modification Warranty. Extended Modification
      Warranty coverage may be denied if an Eligible Vehicle has been altered with the use of
                                             A14
      any after-market emissions-related components, parts, and/or software, or with the
      removal of any original emissions-related components, parts, and/or software, and such
      alteration(s) are likely to substantially affect the operation of the vehicle with the
      Approved Emission Modifications, until the owner of such vehicle, at his or her expense,
      has reversed the alteration(s) such that the Approved Emission Modification will not be
      substantially affected.

20.   Warranties for Nonmodified Eligible Vehicles. For Eligible Owners and Eligible Lessees
      who do not receive the Approved Emission Modification for an Eligible Vehicle, the
      existing applicable warranty provisions shall continue to govern, provided that if service
      of the ECU or TCU is needed, (1) in no event may Defendants introduce any
      configuration of software or calibrations that contains a Defeat Device, and (2)
      Defendants may decline to service the ECU or TCU if servicing the ECU or TCU would
      require Defendants to install or reflash any configuration other than the Approved
      Emission Modification. Such requirements, and the potential effect on Eligible Owners
      and Eligible Lessees must be clearly described in the Consumer Emission Modification
      Disclosure.




                                             A15
                  Attachment A
Approved Label for Emission Modification Category 1




                       A16
                              Attachment B
Approved Consumer Emission Modification Disclosures for Categories 1 and 9




                                   A17
                                        IMPORTANT EMISSION CAMPAIGN
                                                 2020[[MMXXXX]]
                                  This notice applies to your vehicle, VIN: [[VIN]]
                       EPA & CARB Approved Emission Modification – OM642 Sprinter EMC #1

[[Month XX]], 2020
                                                           • An emission modification is available for your vehicle.
                                                           • Schedule an appointment with your authorized
                                                             Mercedes-Benz dealer as soon as possible.
                                                           • This modification will be provided free of charge.
Dear Mercedes-Benz Sprinter Owner or Lessee:

On [[date]], Daimler AG and Mercedes-Benz USA, LLC (“MBUSA”) reached a settlement with the United States
Department of Justice (DOJ), the Environmental Protection Agency (EPA), the California Air Resources Board
(CARB), and the California Attorney General’s Office (CA AG) regarding the emission control system in your
vehicle. As part of this settlement, we are offering a modification to your emission control system. The emission
modification for your vehicle has been approved by the EPA and CARB, and is now ready for installation in your
vehicle. Your authorized Mercedes-Benz dealer will install the modification at no cost to you.
What should YOU DO?                  This letter outlines the emission control system modifications that are now available
             To find the most        for your Sprinter vehicle and the further extended emission warranty coverage that
             convenient authorized
             Mercedes-Benz dealer    will be provided once the modification has been completed on your vehicle. You can
             from your
             smartphone, scan the    also read about the instructions regarding maintenance for your vehicle post-
             QR code to the left.
                                     modification.

We encourage you to carefully review the information in this letter, and if we can be of further assistance, please
let us know.         For questions about any of the material in this letter, please visit
https://BlueTecUpdate.mbvans.com or contact 1-833-841-9363.

I.       Emission Modification
As described above, your authorized Mercedes-Benz dealer will install the emission modification that updates the
emission control system software on your vehicle and involves an exchange of certain components—for all
vehicles, the NOx sensors, and for certain vehicles, the SCR catalyst, engine control unit, and instrument cluster
hardware. You should not notice any adverse changes in vehicle reliability, durability, performance, drivability,
fuel economy, or other driving characteristics. The modification will change the way your vehicle’s engine and
emission control systems interact.
The emission modification will affect your car in the following ways:
     •   Diesel Exhaust Fluid (DEF) consumption – The emission modification is not expected to change the
         frequency with which you need to refill your DEF (also known as AdBlue®) tank. However, under certain
         conditions, your vehicle may use more DEF as compared to prior usage. The exact amount of the change
         will vary depending on driving style and profile, as well as other factors.
     •   On-board diagnostic (OBD) system changes – The operation of your vehicle’s OBD system will be
         modified based upon the agreement with EPA and CARB. We do not anticipate that the modification will
         affect the OBD system in a manner that would make identification and repair of any components
         difficult, compromise warranty coverage, or compromise your vehicle’s ability to comply with the
         inspection and maintenance (Smog Check) test of your vehicle. Furthermore, the extended warranty
         coverage outlined in this letter offers additional protection for any corresponding OBD-related issues.
         These changes should not be noticeable to you and do not have any impact upon driving characteristics.
                                                                  1
The emission modification is available at no cost to you. It will take approximately 3 hours to install the emission
modification.
As a matter of normal service process, an authorized Mercedes-Benz dealer will also check for other repair
measures which might be applicable to your vehicle; this may increase the required working time. You will not
be charged for other service or repairs unless you request them.
More information regarding the                technical    details   of   this    update    can     be    found     at
https://BlueTecUpdate.mbvans.com.

II.        Emission Standards/Label
Your vehicle was originally certified to EPA and CARB emission standards, and it will meet these standards after
modification.
An emission modification completion confirmation label will be installed under the hood of the vehicle after the
modification is completed.

III.       Changes in Maintenance Schedule
The emission modification of your Mercedes-Benz Sprinter van does not affect the recommended vehicle
maintenance schedule for oil change intervals as described in your maintenance booklet.
Under certain operating conditions, your vehicle’s DEF usage may increase. The frequency with which you refill
your DEF tank should not change.

IV.        Scheduling the Emission Modification
You will receive the emission modification at no cost to you.
Vehicles receiving the emission modification will also receive an extended emission warranty covering the
emission system of the modified vehicle, which includes a remedy to protect against the possibility that the
modification causes subsequent service problems.
To receive the emission modification described in this letter, please schedule an appointment with your preferred
authorized Mercedes-Benz dealership.
For more information about the emission modification (including when and how to visit a dealer), or to check
eligibility, please visit https://BlueTecUpdate.mbvans.com.

V.         Extended Modification Warranty Coverage
Once the emission modification has been installed in your vehicle, MBUSA will extend your warranty coverage for
certain emission-related components.
Warranty Period: The warranty period for the “Extended Modification Warranty” shall be the greater of:
       •   10 years from the date of initial sale or 120,000 miles on the odometer, whichever occurs first; OR
       •   4 years or 48,000 miles from the date on which the emission modification was performed, whichever
           occurs first.
The vehicle’s date of initial sale (also referred to as the vehicle’s warranty start date) is defined as the date the
vehicle was delivered to either the first retail purchaser or lessee; or if the vehicle was first placed in service as
a “demonstrator” or “company” car, on the date such vehicle was first placed in service.
Parts Covered Under Extended Warranty: The Extended Modification Warranty covers the emission control
system, including (1) all components which are replaced as part of the emission modification, and (2) any
component which can reasonably be impacted by effects of the emission modification. The emission control
system warranty shall cover the following parts or systems:

                                                          2
   •   DOC,
   •   DPF,
   •   SCR catalyst,
   •   DEF injector,
   •   DEF injector controller,
   •   DEF supply module,
   •   DEF pump,
   •   Temperature sensor unit,
   •   Exhaust temperature sensor,
   •   PM sensor,
   •   Lambda sensor for Emission Modification Categories 1–5,
   •   NOx sensors,
   •   Fuel injectors,
   •   Air intake throttle,
   •   EGR valve,
   •   EGR duct,
   •   EGR cooler (including bypass-control),
   •   Intake manifold/charge air distributor,
   •   EGR temperature sensor,
   •   Turbocharger, including VGT actuator,
   •   ECU hardware, where replaced as part of the Approved Emission Modification,
   •   TCU hardware, where replaced as part of the Approved Emission Modification,
   •   HCU hardware, where replaced as part of the Approved Emission Modification,
   •   OBD System: the cost of any OBD Diagnostic Scan for malfunctions that trigger the MIL, regardless of
       whether the malfunction is attributable to a part that is covered under the Extended Modification
       Warranty, as well as the cost of troubleshooting to determine the reason for the malfunction, but only
       if the malfunction is determined to be attributable to a part that is covered under the Extended
       Modification Warranty,
    • Cylinder head assembly components: camshaft, valves, springs, valve spring keepers, valve seats, cam
       bearing caps, and manifold studs,
    • Engine timing chain,
    • Intake manifold pressure sensor,
    • Instrument cluster hardware, where replaced as part of the Approved Emission Modification, and
    • Coolant thermostat, where replaced as part of the Approved Emission Modification.
In our continuing efforts to assure proper performance of your Mercedes-Benz Sprinter van, your authorized
Mercedes-Benz dealer will diagnose and replace the emission-related components listed in this section, if
necessary, at no cost to you as long as the vehicle remains within the time and mileage limits of this warranty
extension. Please keep this letter and deliver it to any new owner, along with the owner’s manual.
This warranty extension covers the diagnosis and replacement of the emission-related components listed in this
section. Should you ever sell the vehicle, this warranty extension is fully transferable to subsequent owners.
This warranty extension will not cover:
                                                      3
       •   Any damage or malfunctions caused by installation of non-EPA or non-CARB certified emission related
           parts, including damage or malfunction to parts needed for proper diagnosis of a covered part.
       •   Damage or malfunctions caused by or related to outside influence, such as damage due to an accident,
           or vehicle misuse or neglect.
All existing warranty provisions remain in effect. The extended emission warranty includes parts and labor. The
extended emission warranty shall not void or supersede any existing warranty.
More    information about your               extended   emission    warranty    coverage     is    available   at
https://BlueTecUpdate.mbvans.com.
Transferability: This extended emission warranty is fully transferable to subsequent owners.
Warranty Notices: All normal warranty provisions remain in effect.

VI.        Checking Your Vehicle’s Eligibility
To check your vehicle’s eligibility for repair under this service campaign, please visit
https://BlueTecUpdate.mbvans.com or call 1-833-841-9363 and provide your Vehicle Identification Number
(VIN), which for your convenience can be found at the top of this letter.
If your vehicle is eligible, you may schedule an appointment to complete the emission modification quickly and
easily directly from https://BlueTecUpdate.mbvans.com or by calling 1-833-841-9363.

VII.       Customer Notices
If you choose to decline the emission modification at this time, you should be aware that certain emission-related
replacement and repair parts may at some point no longer be available from Mercedes-Benz. Accordingly, in the
future, if your unmodified vehicle requires maintenance and repairs of the emission system, we may need to
perform the emission modification first, including, where applicable, installing the engine control unit (ECU)
software associated with the emission modification. This may lead to changes to your vehicle’s operation
resulting from those modifications, as discussed in this letter.
If your vehicle has been modified prior to receiving the emission modification with the use of any after-market
emission-related components, parts, and/or software or the removal of any original emission-related
components, parts, and/or software, and such alterations are likely to substantially affect the operation of the
vehicle with the emission modification, or substantially impede installation of the emission modification, your
authorized Mercedes-Benz dealer may not be able to perform the emission modification until you correct such
modification.
Please visit https://BlueTecUpdate.mbvans.com with any questions, or contact us at 1-833-841-9363.
We hope you are enjoying your Mercedes-Benz Sprinter van, and we apologize for any inconvenience.

Sincerely,


Mercedes-Benz USA




                                                        4
                                                             IMPORTANT                                             VIN: [[VIN]]

If for any reason YOU NO LONGER OWN THIS VEHICLE OR have a CHANGE OF ADDRESS, please
COMPLETE THE SECTION BELOW, place in the ENCLOSED ENVELOPE, and DROP IN ANY MAIL BOX. If
possible, provide the name and address of the present owner so that we may contact them.

 EXPORTED                                                                           SOLD
 LEASE, VEHICLE RETURNED                                                            STOLEN
 SCRAPPED                                                                           OTHER


 NEW OWNER INFORMATION                                                              MY NEW NAME OR ADDRESS IS:



 Last Name, First Name


 Street                                                                                                                                     Apt


 City                                                                                                                 State           ZIP


 Email Address


 Phone (numbers only)                                                                Mobile (numbers only)

-----------------------------------------------   ---------------------------------------------------------------------------------
Date                                                         Signature




                                                                             5
                                             IMPORTANT EMISSION CAMPAIGN
                                                      2020[[MMXXXX]]
                                       This notice applies to your vehicle, VIN: [[VIN]]
                                EPA & CARB Approved Emission Modification – GLK250 EMC#9

 [[Month XX]], 2020
                                                            • An emission modification is available for your vehicle.
                                                            • Schedule an appointment with your authorized
                                                              Mercedes-Benz dealer as soon as possible.
                                                            • This modification will be provided free of charge.
Dear Mercedes-Benz Owner or Lessee:

On [[date]], Daimler AG and Mercedes-Benz USA, LLC (“MBUSA”) reached a settlement with the United States
Department of Justice (DOJ), the Environmental Protection Agency (EPA), the California Air Resources Board
(CARB), and the California Attorney General’s Office (CA AG) regarding the emission control system in your
vehicle. As part of this settlement, we are offering a modification to your emission control system. The emission
modification for your vehicle has been approved by the EPA and CARB, and is now ready for installation in
your vehicle. Your authorized Mercedes-Benz dealer will install the modification at no cost to you.
What should YOU DO?                  This letter outlines the emission control system modifications that are now available
                                     for your GLK250 vehicle and the further extended emission warranty coverage that
             To find the most
             convenient authorized   will be provided once the modification has been completed on your vehicle. You
             Mercedes-Benz dealer
             from your               can also read about the instructions regarding maintenance for your vehicle
             smartphone, scan the
             QR code to the left.    post-modification.

We encourage you to carefully review the information in this letter, and if we can be of further assistance,
please let us know.      For questions about any of the material in this letter, please visit
https://BlueTecUpdate.mbusa.com or contact 1-833-841-9362.

I.       Emission Modification
As described above, your authorized Mercedes-Benz dealer will install the emission modification that updates
the emission control system software on your vehicle and involves an exchange of certain components—
specifically, the diesel oxidation catalyst, diesel particulate filter, SCR catalyst, NOx sensors, particulate
matter sensor, oxygen sensor, and for MY13 vehicles, the hydraulic control unit of the transmission. You
should not notice any adverse changes in vehicle reliability, durability, performance, drivability, or other
driving characteristics, and some drivers may notice improved fuel economy. The modification will change
the way your vehicle’s engine and emission control systems interact.
The emission modification will affect your car in the following ways:
     •   Diesel Exhaust Fluid (DEF) consumption – The emission modification is not expected to change the
         frequency with which you need to refill your DEF (also known as AdBlue®) tank. If your previous refill
         rate coincided with your oil change interval, that should not change with this modification. However,
         under certain conditions, your vehicle may use more DEF as compared to prior usage. The exact
         amount of the change will vary depending on driving style and profile, as well as other factors.
     •   On-board diagnostic (OBD) system changes – The operation of your vehicle’s OBD system will be
         modified based upon the agreement with EPA and CARB. We do not anticipate that the modification
         will affect the OBD system in a manner that would make identification and repair of any components
         difficult, compromise warranty coverage, or compromise your vehicle’s ability to comply with the
         inspection and maintenance (Smog Check) test of your vehicle. Furthermore, the extended warranty
         coverage outlined in this letter offers additional protection for any corresponding OBD-related issues.
                                                                  1
           These changes should not be noticeable to you and do not have any impact upon driving
           characteristics.
The emission modification is available at no cost to you. It will take approximately 6 hours to install the
emission modification.
As a matter of normal service process, an authorized Mercedes-Benz dealer will also check for other repair
measures which might be applicable to your vehicle; this may increase the required working time. You will
not be charged for other service or repairs unless you request them.
More information regarding the               technical    details   of   this   update    can    be   found      at
https://BlueTecUpdate.mbusa.com.

II.        Emission Standards/Label
Your vehicle was originally certified to EPA and CARB emission standards, and it will meet these standards
after modification.
An emission modification completion confirmation label will be installed under the hood of the vehicle after
the modification is completed.
III.       Changes in Maintenance Schedule
The emission modification of your Mercedes-Benz vehicle does not affect the recommended vehicle
maintenance schedule for oil change intervals as described in your maintenance booklet.
Under certain operating conditions, your vehicle’s DEF usage may increase. The frequency with which you
refill your DEF tank should not change.

IV.        Scheduling the Emission Modification
You will receive the emission modification at no cost to you.
Vehicles receiving the emission modification will also receive an extended emission warranty covering the
emission system of the modified vehicle, which includes a remedy to protect against the possibility that the
modification causes subsequent service problems.
To receive the emission modification described in this letter, please schedule an appointment with your
preferred authorized Mercedes-Benz dealership.
For more information about the emission modification (including when and how to visit a dealer), or to check
eligibility, please visit https://BlueTecUpdate.mbusa.com.

V.         Extended Modification Warranty Coverage
Once the emission modification has been installed in your vehicle, MBUSA will extend your warranty coverage
for certain emission-related components.
Warranty Period: The warranty period for the “Extended Modification Warranty” shall be the greater of:
       •   10 years from the date of initial sale or 120,000 miles on the odometer, whichever occurs first; OR
       •   4 years or 48,000 miles from the date on which the emission modification was performed, whichever
           occurs first.
The vehicle’s date of initial sale (also referred to as the vehicle’s warranty start date) is defined as the date
the vehicle was delivered to either the first retail purchaser or lessee; or if the vehicle was first placed in
service as a “demonstrator” or “company” car, on the date such vehicle was first placed in service.
Parts Covered Under Extended Warranty: The Extended Modification Warranty covers the emission control
system, including (1) all components which are replaced as part of the emission modification, and (2) any
                                                          2
component which can reasonably be impacted by effects of the emission modification. The emission control
system warranty shall cover the following parts or systems:
   •   DOC,
   •   DPF,
   •   SCR catalyst,
   •   DEF injector,
   •   DEF injector controller,
   •   DEF supply module,
   •   DEF pump,
   •   Temperature sensor unit,
   •   Exhaust temperature sensor,
   •   PM sensor,
   •   Lambda sensor for Emission Modification Categories 1–5,
   •   NOx sensors,
   •   Fuel injectors,
   •   Air intake throttle,
   •   EGR valve,
   •   EGR duct,
   •   EGR cooler (including bypass-control),
   •   Intake manifold/charge air distributor,
   •   EGR temperature sensor,
   •   Turbocharger, including VGT actuator,
   •   ECU hardware, where replaced as part of the Approved Emission Modification,
   •   TCU hardware, where replaced as part of the Approved Emission Modification,
   •   HCU hardware, where replaced as part of the Approved Emission Modification,
   •   OBD System: the cost of any OBD Diagnostic Scan for malfunctions that trigger the MIL, regardless of
       whether the malfunction is attributable to a part that is covered under the Extended Modification
       Warranty, as well as the cost of troubleshooting to determine the reason for the malfunction, but only
       if the malfunction is determined to be attributable to a part that is covered under the Extended
       Modification Warranty,
    • Cylinder head assembly components: camshaft, valves, springs, valve spring keepers, valve seats, cam
       bearing caps, and manifold studs,
    • Engine timing chain,
    • Intake manifold pressure sensor,
    • Instrument cluster hardware, where replaced as part of the Approved Emission Modification, and
    • Coolant thermostat, where replaced as part of the Approved Emission Modification.
In our continuing efforts to assure proper performance of your Mercedes-Benz vehicle, your authorized
Mercedes-Benz dealer will diagnose and replace the emission-related components listed in this section, if
necessary, at no cost to you as long as the vehicle remains within the time and mileage limits of this warranty
extension. Please keep this letter and deliver it to any new owner, along with the owner’s manual.


                                                       3
This warranty extension covers the diagnosis and replacement of the emission-related components listed in
this section. Should you ever sell the vehicle, this warranty extension is fully transferable to subsequent
owners.
This warranty extension will not cover:
       •   Any damage or malfunctions caused by installation of non-EPA or non-CARB certified emission related
           parts, including damage or malfunction to parts needed for proper diagnosis of a covered part.
       •   Damage or malfunctions caused by or related to outside influence, such as damage due to an
           accident, or vehicle misuse or neglect.
All existing warranty provisions remain in effect. The extended emission warranty includes parts and labor.
The extended emission warranty shall not void or supersede any existing warranty.
More information about your                extended    emission    warranty    coverage    is   available    at
https://BlueTecUpdate.mbusa.com.
Transferability: This extended emission warranty is fully transferable to subsequent owners.
Warranty Notices: All normal warranty provisions remain in effect.

VI.        Checking Your Vehicle’s Eligibility
To check your vehicle’s eligibility for repair under this service campaign, please visit
https://BlueTecUpdate.mbusa.com or call 1-833-841-9362 and provide your Vehicle Identification Number
(VIN), which for your convenience can be found at the top of this letter.
If your vehicle is eligible, you may schedule an appointment to complete the emission modification quickly
and easily directly from https://BlueTecUpdate.mbusa.com or by calling 1-833-841-9362.

VII.       Customer Notices
If you choose to decline the emission modification at this time, you should be aware that certain emission-
related replacement and repair parts may at some point no longer be available from Mercedes-Benz.
Accordingly, in the future, if your unmodified vehicle requires maintenance and repairs of the emission
system, we may need to perform the emission modification first, including, where applicable, installing the
engine control unit (ECU) software associated with the emission modification. This may lead to changes to
your vehicle’s operation resulting from those modifications, as discussed in this letter.
If your vehicle has been modified prior to receiving the emission modification with the use of any after-market
emission-related components, parts, and/or software or the removal of any original emission-related
components, parts, and/or software, and such alterations are likely to substantially affect the operation of
the vehicle with the emission modification, or substantially impede installation of the emission modification,
your authorized Mercedes-Benz dealer may not be able to perform the emission modification until you correct
such modification.
Please visit https://BlueTecUpdate.mbusa.com with any questions, or contact us at 1-833-841-9362.
We hope you are enjoying your Mercedes-Benz vehicle, and we apologize for any inconvenience.

Sincerely,


Mercedes-Benz USA




                                                         4
                                                                    IMPORTANT                                      VIN: [[VIN]]

If for any reason YOU NO LONGER OWN THIS VEHICLE OR have a CHANGE OF ADDRESS, please
COMPLETE THE SECTION BELOW, place in the ENCLOSED ENVELOPE, and DROP IN ANY MAIL BOX. If
possible, provide the name and address of the present owner so that we may contact them.

 EXPORTED                                                                           SOLD
 LEASE, VEHICLE RETURNED                                                            STOLEN
 SCRAPPED                                                                           OTHER


 NEW OWNER INFORMATION                                                              MY NEW NAME OR ADDRESS IS:



Last Name, First Name


Street                                                                                                                                      Apt


City                                                                                                                   State          ZIP


Email Address


Phone (numbers only)                                                                 Mobile (numbers only)

-----------------------------------------------   ---------------------------------------------------------------------------------
Date                                                         Signature




                                                                             5
                                     Attachment C
Approved Dealer Emission Modification Disclosures for Emission Modification Categories 1
                                        and 9




                                         A18
                                                                      Regulations and Certifications


TO: Mercedes-Benz Dealer Principals, General Managers, FROM: Anthony Washington, Department Manager,
Sales Managers, Service Managers, Parts Managers       Regulations and Certifications

RE: Emission Modification Notification –
[[2020040001]]
Model 906 (Sprinter)                                            DATE: [[Month XX , 2020]]
Model Years 2010 - 2016
Emission Modification Category (EMC) #1

                    IMPORTANT EMISSIONS MODIFICATION CAMPAIGN INFORMATION

                                        Attention Dealership Management

•   Please ensure that every dealership associate is aware of this Emission Modification Campaign, and that customer-
    facing associates provide transparent information to customers.
•   Refer to VMI in NetStar to determine which units in your inventory are affected by this Emission Modification
    Campaign. This notification hereby instructs dealers not to sell or cause to be sold, or lease or cause to be
    leased, or introduce into commerce, or export from the United States to another country, any vehicle covered
    by this notification, unless it has received the Approved Emission Modification described in this notification. Failure
    to adhere to these instructions may result in possible penalties or fines.
•   Run a VMI check on all vehicles brought into your Service Department to determine if they are affected by any
    service campaign or recall and perform accordingly.
•   Always act with the principles of Customer Experience in mind.
•   Refer to the work instructions and ensure each step in the defined process is followed exactly as described. Steps
    such as affixing the vehicle label and correctly filling out the vehicle label must be adhered to. Failure to adhere
    to these instructions may result in possible penalties or fines.
•   Ensure your warranty administrator submits warranty claims for this recall in a timely manner. Extended warranty
    applicability stated herein is automatically enabled once the Approved Emission Modification is completed and the
    warranty claim is processed.
•   Customers should not be given information about the Emission Modification or the class settlement that deviates
    from, or is in addition to, what is in authorized communications reflected in this NCU or the official websites: [class
    settlement website] and https://BlueTecUpdate.mbusa.com Failure to adhere to this instruction could
    threaten final implementation of the settlement and may result in possible penalties.
•   A proposed class action settlement has been filed that provides compensation to customers who receive the
    Emission Modification and meet certain other requirements. To receive such compensation, class members will
    need to submit (among other things) copies of their Repair Order showing proof that the Emission Modification was
    installed and (if any) proof of transportation expenses incurred to receive the Emission Modification—up to $35—in
    the event that a loaner, shuttle, or alternative transportation cannot be arranged by your dealership. Please remind
    customers to save this documentation.
•   Other than the benefits class members can claim through the class action settlement process, customers cannot
    be offered any compensation in exchange for receiving the Emission Modification. Failure to adhere to this
    instruction may result in possible penalties. (At their discretion and on a case-by-case basis, Dealers can
    continue to offer customers goodwill for other reasons consistent with normal business practices and policies, but
    additional compensation in exchange for receiving the Emission Modification is prohibited.)
                                                                       Regulations and Certifications



   Information for customers:
       •     For information related to this specific Emission Modification, customers can refer to:
             https://BlueTecUpdate.mbvans.com.
       •     [if the preliminary approval motion has been filed, then add:] For information related to the
             proposed class action settlement, Customers can refer to: [settlement URL]
       •     Mercedes-Benz Customer Assistance Center: 1-833-841-9362
Please note that all customer inquiries should be directed to the Customer Assistance Center at 1-833-841-9362.

Sincerely,

Anthony Washington

Department Manager, Regulations and Certifications
                                                                                     Regulations and Certifications


                 Campaign Launch Notification                                                                     [[Month, 2020]]
   Campaign No.:               EMC#                      Campaign Desc. :                              BlueTEC Update – Sprinter
   [[2020XXXXXX]]                 1                        [[1XXXXXXX]]                                        MY10-16
This is to notify you of an Emission Modification Campaign Launch to update the emission control system on approximately [[XXXX]] Model Year (“MY”) 2010-
  2016 Mercedes-Benz Sprinter vehicles. The Emission Modification Campaign will be visible on the https://BlueTecUpdate.mbvans.com website and may
                         generate questions from customers. Affected VINs will be flagged in VMI as “OPEN” on [[Month XX, 2020]].
                                                                     Background
                                            Mercedes-Benz USA, LLC (“MBUSA”) is modifying the emission control system on certain diesel vehicles. The
                                            Emission Modification for six-cylinder MY10-16 Mercedes-Benz Sprinter vehicles has been approved by the EPA
Issue                                       and CARB, and is now ready for installation. An authorized Mercedes-Benz Sprinter dealer will install the Emission
                                            Modification at no cost to the customer.
                                            An authorized Mercedes-Benz Sprinter dealer will replace certain emission control system components and
What We’re Doing                            update certain software in eligible vehicles.
Parts                                       Parts are available to order.
                                                                 Vehicles Affected
Vehicle Model Year(s)                       MY 2010-2016
Vehicle Model                               Platform 906 (Sprinter)
                                                                Vehicle Populations
Total Campaign Population                   [[XXXX]]
Total Customer Vehicles in
                                            [[XXXX]]
Campaign
                                                                 Next Steps/Notes
Customer Notification Timeline              Customer letters will be mailed on [[Month XX, 2020]].
                                            This Emission Modification Campaign may initiate questions from customers and the Media. Please
AOMS/SOMS
                                            ensure your dealers have read and understand this notice.
                                            This Emission Modification Campaign may affect vehicles in your fleet. Please contact your
Rental Fleet Partners                       respective MBUSA fleet representative for further information and next steps. For repairs, please
                                            contact your preferred Mercedes-Benz Sprinter dealer.
                                            • IMPORTANT: This notification hereby instructs dealers not to sell or cause to be sold, or lease or
                                              cause to be leased, or introduce into commerce, or export from the United States to another
                                              country, any vehicle covered by this notification, unless it has received the Approved Emission
                                              Modification described in this notification. Failure to adhere to these instructions may result in
                                              possible penalties or fines.
                                            • Follow ALL steps of the work instructions.
Notes
                                            • More information about a class action settlement providing incentives to customers who receive
                                              the Emission Modification can be found at [settlement URL].
                                            • Emission Modification information::
                                                 • Mercedes-Benz specific emission-modification-related information:
                                                   https://BlueTecUpdate.mbvans.com
                                                 • Customer Assistance Center: 1-833-841-9362
While we regret any inconvenience this may cause, MBUSA is determined to maintain a high level of vehicle quality and customer satisfaction.
                         Please refer all customer inquiries to the Customer Assistance Center at 1-877-496-3691.
                                                                     Regulations and Certifications


                                                  DEALER FAQs
What is the reason for this Emission Modification?
On [[date]], Daimler AG (“DAG”) and Mercedes-Benz USA, LLC (“MBUSA”) reached a settlement with the United
States Department of Justice (“DOJ”), the Environmental Protection Agency (“EPA”), the California Air Resources
Board (“CARB”), and the California Attorney General’s Office (“CA AG”) regarding the emission control system in
MY09 to MY16 OM642 and OM651 BlueTEC II diesel vehicles sold or leased in the US. As part of this settlement,
MBUSA is offering Owners and Lessees a modification to the vehicles’ emission control systems, referred to as an
Emission Modification.

Eligible vehicles and vehicle model years have been separated into Emission Modification Categories (“EMC”) to
facilitate the campaign. Each EMC will be launched in phases, pending agency approval. Please refer to our public
website https://BlueTecUpdate.mbvans.com for more information on your particular vehicle.

The Emission Modification for the six-cylinder Mercedes-Benz Sprinter vans has been approved by the EPA and CARB,
and is now ready for installation in customer vehicles. MBUSA will be working with EPA and CARB to secure approval
for Emission Modifications for the remaining eligible vehicles, and will notify authorized Mercedes-Benz dealers upon
approval of each Emission Modification.

What is an “EMC”?
To facilitate the emission modifications on the subject vehicle population, the vehicle models and model years have
been separated into Emission Modification Categories, “EMCs,” as shown on the second page of this NCU.

What are the eligible vehicles that will receive an Emission Modification under this settlement?
This settlement pertains specifically to vehicles equipped with four and six cylinder (OM651 & OM642) diesel engines
sold between MY09 and MY16. For more information, please visit https://BlueTecUpdate.mbvans.com.

How will the repair be communicated to Owners and Lessees in the US?
Vehicle owners and lessees will receive a letter in the mail letting them know that the Emission Modification for their
vehicle is available and to bring in their vehicle to their preferred, authorized, Mercedes-Benz dealer. Additional
outreach efforts will be implemented as well.

How do Owners and Lessees find out whether their vehicle is affected by the Emission Modification
Campaign?
Owners and Lessees with affected vehicles will be mailed a notification letter when the Emission Modification is
available. Owners and Lessees can always check if their vehicle is affected by entering their VIN into the following
site: https://BlueTecUpdate.mbvans.com.

All vehicles covered by the Emission Modification Program also are covered by the proposed class action settlement
described above.

Owners and Lessees might complain about a Check Engine light; will the dealer repair the vehicle as part of
the emission update?
A Check Engine light can illuminate for a number of reasons. Authorized Mercedes-Benz Sprinter dealers can offer
assistance diagnosing and repairing the issue.
                                                                     Regulations and Certifications


Can an Owner or Lessee get a loaner vehicle or alternate transportation while the repair is being performed?
Where loaner vehicles are available, Dealers are requested to offer loaner vehicles to each Eligible Owner and Eligible
Lessee at no cost where the implementation of the Approved Emission Modification will take 3 hours or longer to
complete.

In an instance where the Approved Emission Modification takes 3 hours or longer to complete, and where the Dealer
does not make available a loaner car or offer a shuttle service or alternative transportation, Class Members will be
eligible to submit a claim for transportation costs of up to $35 along with their claims for other settlement
compensation. For more information on the transportation allowance, customers should visit the class action
settlement website at www.XXXXXXXX.com, and should be reminded to save their receipts.

What is Mercedes-Benz going to do for Owners and Lessees given this inconvenience?
Dealers will attempt to minimize any inconvenience during the repair process. Should Owners or Lessees experience
an excessive delay with the repair of their vehicle, they can contact our Customer Assistance Center at 1-833-841-
9362.

Where can an Owner or Lessee have the Emission Modification work completed?
Owners and Lessees will be asked to contact their local, preferred, authorized Mercedes-Benz Sprinter dealer to
arrange for an appointment to complete the FREE Emission Modification.

Can Owners and Lessees have the Emission Modification performed if they did not receive a Customer
Letter but own a Mercedes-Benz Sprinter BlueTEC Diesel vehicle?
Owners and Lessees should first check the eligibility and status of their vehicle by visiting
https://BlueTecUpdate.mbvans.com. To be automatically alerted when the Emission Modification is available for
their vehicle, customers are being asked to complete the “Keep me Updated” section of the website after entering
their VIN to check the status.

Do Owners and Lessees have to wait for the Emission Modification Campaign letter before their vehicle can
be fixed?
Owners and Lessees do not need to present a copy of the recall repair letter to receive the FREE repair, but they
should wait to bring their vehicle in for the repair until they receive notice that the Emission Modification has been
launched for their specific vehicle model. The Emission Modifications will be launched in phases, pending agency
approval, so the Emission Modifications for all of the subject vehicle models (all MY09 to MY16 BlueTEC II vehicles
with OM642 and OM651 engines sold or leased in the US) will not be launched at the same time. Once the Emission
Modification has been approved for a particular vehicle type, Owners and Lessees will be sent a letter asking them to
schedule an appointment with their authorized Mercedes-Benz Sprinter dealer to perform the FREE repair.

Do Owners and Lessees need the Owner/Lessee Letter to have the Emission Modification performed?
No, Owners and Lessees with eligible vehicles do not need the Customer Letter to have this FREE Emission
Modification completed. Local authorized Mercedes-Benz Sprinter repair facilities can check the eligibility and status
of Customer vehicles without the Customer Letter.

What about Owners or Lessees who request that the repair be performed without first receiving a Customer
Letter?
No Emission Modification can be performed until EPA and CARB approve the Emission Modification for the specific
model.
                                                                     Regulations and Certifications


When will parts be available?
Parts are currently available for the Emission Modification Campaigns which have been approved by EPA and CARB.
We will provide updates as parts become available for other vehicle models.

Regarding all other future vehicle categories, MBUSA is working with EPA and CARB to obtain approvals for the
Emission Modification. MBUSA will notify dealers upon approval of each Emission Modification that the Emission
Modification has become available.

For up-to-date parts availability information, please refer to the website https://BlueTecUpdate.mbvans.com.

Are there any known vehicle symptoms associated with the Emission Modification that Owners or Lessees
will notice that should lead them to stop driving the car or take to a dealer?
No. There is no symptom related to the Emission Modification.

What is the expected impact on an Owner’s or Lessee’s vehicle after the Emission Modification has been
performed?
Details on the impact to vehicles are provided in the Owner/Lessee letter for each Emission Modification Category. A
copy of the Owner/Lessee letter for the EMC subject to this FAQ is attached.

What types of repairs or replacements are needed?
Authorized Mercedes-Benz Sprinter Dealers will replace specific emission-related components in Customer vehicles.
This varies by model and model year. For more information, please visit https://BlueTecUpdate.mbvans.com..

How long does this replacement take?
Replacement time is dependent upon the model and model year. This time may range from 30 minutes to a
maximum of 6 hours. Details are provided in the Owner/Lessee Letter.

What if vehicles have been modified using after-market parts and/or software? Can the Emission
Modification still be performed?
If the vehicle has been modified prior to receiving the Emission Modification in a manner that may yield a non-
compliant emission system (for example, removal of a catalyst, installation of parts that impact emission or emission-
related parts, or modifications to the ECU or computer software of the vehicle), Dealers might not be able to perform
the Emission Modification until the prior modifications are corrected, which will be at the Owner’s/Lessee’s cost.
Once corrected, the vehicle may receive the Emission Modification.

What if Owners or Lessees decline to have the Emission Modification performed?
If Owners or Lessees decline the Emission Modification at this time, they should be advised that certain emission-
related replacement and repair parts may no longer be available from MBUSA at some point.

If a current Owner or Lessee of an eligible vehicle does not have the Emission Modification installed, they cannot
claim the [“x” dollars] payment under the proposed class action settlement.

Will eligible vehicles have any warranty on the Emission Modification?
Yes. Once the Emission Modification is performed, certain components will have an extended warranty for the
greater of 4 years/48,000 miles from the date of installation of the Emission Modification or 10 years/120,000 miles
from the initial sale date of the vehicle. This extended warranty remains with the vehicle and is fully transferable to
                                                                     Regulations and Certifications


subsequent owners until expiration. Where loaner vehicles are available, Dealers are requested to offer loaner
vehicles to each Eligible Owner and Eligible Lessee at no cost where extended warranty repairs exceed three hours to
complete.

Can Owners or Lessees be denied coverage under the Extended Warranty for the Emission Modification?
The Extended Warranty for the Emission Modification may be denied if an eligible vehicle has been altered with the
use of any after-market emission-related components, parts, and/or software, or with the removal of any original
emission-related components, parts, and/or software, and such alteration(s) are likely to substantially affect the
operation of the vehicle with the Emission Modifications, until the owner of such vehicle, at his or her expense, has
reversed the alteration(s) such that the Emission Modification will not be substantially affected.
                                                         Campaign No. 2020040007, October 2020




TO:             ALL MERCEDES-BENZ and FREIGHTLINER SPRINTER CENTERS

SUBJECT:        Model 906 (Sprinter)
                Model Year 2013
                Modification to the emissions control system




Daimler Vans USA, LLC (“DVUSA”) and Mercedes-Benz USA, LLC (“MBUSA”) are performing an
emissions campaign on certain 906 Sprinter vehicles in order to modify to the vehicles’ emissions control
system. EPA and CARB have approved this emissions modification for these MY13 Sprinter (Model
906) vehicles. An authorized Mercedes-Benz or Freightliner Sprinter dealer will replace certain
emissions control system components and update certain software in the affected vehicles at no cost to
the owner of the vehicle.

Prior to performing this Emissions Campaign:
• Please check VMI to determine if the vehicle is involved in the emissions modification campaign and
    if it has been previously repaired. Always Check VMI for any open campaigns, and perform
    accordingly.
• Please review the entire Emissions Campaign bulletin and follow the repair procedure exactly as
    described.




Approximately 2,863 vehicles are involved.




Order No. V-RC-2020040007

This bulletin has been created and maintained in accordance with MBUSA-SLP S423QH001, Document and Data
Control, and MBUSA-SLP S424HH001, Control of Quality Records.
           Emissions Campaign Work Instruction
             Measure to be performed on a lift
                               Model: Sprinter
                      Engine: 6-Cylinder Diesel (OM 642)
                             Model Year: MY 13
                   Campaign Number: 2020040007
                  Campaign Code Word: NC34213NEC
                      Damage Code: 07 972 65
                            Labor Time:
                             2.5 hours
          Additional x.x hours to perform Emissions Modification
                               Pre-Inspection




Scope of Work: [Insert Link /QR-Code for Animated Work Instructions]
    Work procedure:

    Read the complete instructions

1     Replace instrument cluster
2     Replace NOx sensor upstream of SCR catalytic converter
3     Replace SCR catalytic converter
4     Replace NOx sensor downstream of SCR catalytic converter
                                                                   1
 Risk of injury. Skin or eye injuries may result when handling hot or glowing objects.




                              Risk of injury. Skin or eye            Wear protective gloves,           aWarning
                              injuries may result when               protective clothing and safety
                              handling hot or glowing objects.       glasses, if necessary.


Risk of injury                                                   Safety precautions/instructions
Contact with hot or glowing objects without suitable             •    Wear protective clothing, safety glasses and heat-
protective clothing causes severe burns to skin and eyes.             resistant gloves.
When glowing objects come into contact with water, they          •    Only transport hot or glowing objects with suitable aids.
produce hot steam or cause the water to splash, which can        •    Avoid the formation of sparks and contact with
cause serious burns to skin or eyes.                                  combustible material when handling glowing objects.
If hot or glowing objects come into contact with unprotected
skin or eyes, they can cause serious and even permanent          First aid measures
injuries.                                                        •    Treat affected areas of skin with plenty of cold water
                                                                      and cover with sterile dressings.
i
There is a risk of fire when glowing objects come into           •    Consult a physician immediately.
contact with combustible material.




                                                                                                                     2
Risk of accident from vehicle starting off by itself when engine running. Risk of injury (bruises and burns) resulting from
working on the engine while it is being started or when it is running.



                               Risk of accident from vehicle            Secure vehicle to prevent it from aWarning
                               starting off by itself when engine       starting off by itself. Wear
                               running. Risk of injury (bruises         closed and snug-fitting work
                               and burns) resulting from                clothes. Do not touch hot or
                               working on the engine while it is        rotating parts.
                               being started or when it is
                               running.


Potential risks                                                     •    It is not permitted for persons to be in the danger zone
                                                                         in front of or behind the vehicle while tests are being
Risk of accident                                                         performed.
Caused by the vehicle starting off by itself during the             •    Shift the gearshift lever to neutral on vehicles with
starting procedure                                                       manual transmission.
(e.g. during compression test) due to engaged gear or               •    On vehicles with automatic transmission, move selector
with the engine running and vehicles with automatic                      lever into position "P" or "N" (except for vehicles that
transmission due to selector lever position "P" or                       do not have selector lever position "P").
"N" not being engaged (except for vehicles that do not              •    On vehicles that do not have selector lever position "P",
have selector lever position "P").                                       the selector lever is to be secured against
                                                                         unauthorized access.
Risk of injury
                                                                    •    Wear closed and snug-fitting work clothes.
Severe injuries can be caused by freely rotating parts in
the area of the running engine.                                     •    Remove all jewelry such as necklaces, rings, etc.
Because the engine heats up when operating, serious                 •    Wear suitable head wear to cover long hair.
burns can be caused by touching unshielded parts.                   •    Before commencing any work on the running engine,
                                                                         familiarize yourself with the location of potentially hot
Safety instructions/precautions
                                                                         parts.
•   In general, only work on a running engine when it is
                                                                    •    When carrying out work when starting the engine or
    absolutely necessary.
                                                                         when the engine is running, do not touch any hot or
•   Apply parking brake before starting the engine.                      rotating parts.
•   The vehicle is to be secured against moving forwards or         •    Use the exhaust extraction system.
    backwards.
•   The person performing tests on a vehicle with the
    engine running must sit in the driver's seat to be able to
    prevent the vehicle from moving.
          ---------------------------------------------------------------------------
First aid measures in the event of burns                            •    Consult a physician immediately.
•   Do not rub the skin areas affected; rinse with plenty of
    cold water and cover skin with sterile dressings.




                                                                                                                            3
    Risk of injury. Moving parts can pinch, crush or, in extreme cases even sever extremities.




                               Risk of injury. Moving parts          No parts of the body or limbs  aWarning
                               can pinch, crush or, in extreme       should be within the operating
                               cases even sever extremities.         area of mechanical components
                                                                     when moving components.


Risk of injury                                                   •    Secure the operating area of mechanical components
When working on components that can be moved either by                against interference when parts are in motion.
hand, by means of electric motors, or hydraulically/             •    Never touch the mechanism of a component while it is
pneumatically via a connecting mechanism, serious injuries            being actuated by electric motors via the diagnosis or by
can occur due to body parts being cut, pinched or crushed.            direct actuation (terminal 30).
                                                                 •    Choose a test cable of sufficient length.
Safety instructions/precautions
•    Monitor hazard area.




                                                                                                                    4
Risk of death caused by vehicle slipping or toppling off of the lifting platform.




                               Risk of death caused by             Align vehicle between vehicle lift aDanger
                               vehicle slipping or toppling off of columns and position the four
                               the lifting platform.               support plates at the vehicle lift
                                                                   support points specified by the
                                                                   vehicle manufacturer.


Risk of accident and injury                                      i
Ensure that the vehicle is ideally aligned and secured           This list of hazards is not complete.
against tilting according to the general safety specifications   The safety specifications of the respective country are
and regulations.                                                 always valid. The user is personally responsible for
Non-observance of the safety specifications can cause the        complying with these.
vehicle to slip off the lift system and thereby result in life
threatening or fatal injuries.




                                                                                                                     5
    Risk of burn injuries and scalding when working at AdBlue® lines and the components attached to them. Risk of injury
    to skin and eyes when handling AdBlue®. Risk of poisoning caused by swallowing AdBlue®



                                Risk of burn injuries and             Pour AdBlue® into suitable        aWarning
                                scalding when working at              containers only. Wait until the
                                AdBlue® lines and the                 pressure is released before
                                components attached to them.          starting any work on the
                                Risk of injury to skin and eyes       exhaust aftertreatment system.
                                when handling AdBlue®. Risk
                                of poisoning caused by
                                swallowing AdBlue®


Potential risks                                                   •    On vehicles with a compressed air system, individual
                                                                       lines are flushed with compressed air after the engine is
Risk of burn injuries and scalding                                     switched off. The engine must therefore be switched off
The AdBlue® lines and all components attached to them                  for at least 5 minutes before work on the exhaust
are under pressure during operation and remain so after                aftertreatment system may begin.
the engine is switched off and may be hot. There is a risk of     •    Open connections and plugs on the system components
burn injuries. There is a risk of scalding caused by                   slowly. Cover the connecting point with rags when
escaping hot AdBlue® when the line system is opened.                   opening.
Risk of injury                                                         Only pour AdBlue® into marked containers specially
                                                                       designated for the purpose. Do not pour AdBlue® into
There is a risk of skin irritation and eye damage on contact
                                                                       drinking containers.
with AdBlue®.
                                                                  •    Wipe up any AdBlue® spills immediately as there is a
Risk of poisoning                                                      high risk of someone slipping.
There is a risk of poisoning if AdBlue® is swallowed.

Rules of conduct
•    On vehicles with electrical delivery pump, the AdBlue®
     is pumped from the line back into the AdBlue® tank
     after the engine is switched off.
           --------------------------------------------------------------------------
Safety precautions for handling removed parts and                 Contact with eyes: In the event of contact with eyes,
working under the vehicle                                         immediately rinse eyes thoroughly with plenty of clear
•    Wear suitable protective gloves                              water; contact an eye doctor if necessary.

•    Wear protective clothing                                     Ingestion: rinse mouth with clean water and drink large
                                                                  quantities of water. Immediately seek medical assistance.
•    Wear safety glasses
                                                                  Firefighting measures
First aid measures
                                                                  AdBlue® is not combustible. NH3 (ammonia) can be
Contact with skin: Wash the affected skin areas with plenty       released in the event of fire, causing a risk of poisoning.
of clean water. Change wetted clothing as quickly as              Firefighting measures must therefore be suited to the
possible.                                                         surroundings.




                                                                                                                      6
Risk of burn injuries, suffocation and poisoning when working on the exhaust system and the components connected to it.
Risk of suffocation and risk of poisoning caused by inhalation of gaseous and solid components of the exhaust. Risk of
poisoning caused by skin contact with solid components of the exhaust.


                               Risk of burn injuries,                 Wear protective clothing and   aWarning
                               suffocation and poisoning when         safety glasses. Use the
                               working on the exhaust system          extraction system. Move people
                               and the components connected           out of the hazard area.
                               to it. Risk of suffocation and risk
                               of poisoning caused by
                               inhalation of gaseous and solid
                               components of the exhaust.
                               Risk of poisoning caused by
                               skin contact with solid
                               components of the exhaust.


Risk of burn injuries                                                and diesel soot. To prevent skin contact on hands, wear
The exhaust system and all components connected to it                nitrile gloves.
are very hot during operation and remain so after the
                                                                     First aid measures
engine is switched off. Do not touch hot parts.
                                                                     In the event of inhalation:
                                                                     Move victim from the hazard area to fresh air without
Risk of suffocation and poisoning                                    endangering yourself and consult a physician immediately.
Exhaust gases may also cause cancer.
At higher concentrations, irritation of mucous membranes             After contact with skin:
and headaches may occur. Carbon monoxide may cause                   Immediately wash affected areas of the body with plenty of
damage to unborn children.                                           soap and water. Employees who have experienced skin
Avoid inhalation of exhaust gases; wear respiratory                  contact must consult a physician immediately.
protection.
Use the exhaust extraction system.
                                                                     After contact with eyes:
Risk of injury                                                       Rinse eyes thoroughly with running water for at least ten
Risk of injury to the eyes, skin, and respiratory paths due to       minutes with the eyelids wide open and contact an eye
contact with exhaust residues such as diesel particulates            doctor immediately.




                                                                                                                         7
    Risk of explosion from explosive gas. Risk of poisoning and caustic burns from swallowing battery electrolyte. Risk of
    injury through burns to skin and eyes from battery acid or when handling damaged lead-acid batteries



                                   Risk of explosion from               No fires, sparks, open flames or aDanger
                                   explosive gas. Risk of               smoking. Wear acid-resistant
                                   poisoning and caustic burns          gloves, clothing and glasses.
                                   from swallowing battery              Only pour battery acid into
                                   electrolyte. Risk of injury          suitable and appropriately
                                   through burns to skin and eyes       marked containers.
                                   from battery acid or when
                                   handling damaged lead-acid
                                   batteries


Potential risks                                                     ring), become hot in seconds and red hot/liquid metal
                                                                    sprays are released.
Risk of explosion
When charging lead batteries with battery electrolyte               Risk of burn injuries
containing sulfuric acid, a highly explosive oxyhydrogen            In the event of a short circuit from the battery positive to
gas mixture is created that ignites by means of fire, sparks,       ground, battery terminals and conductive objects causing
open flames and smoking.                                            short circuit, e.g. tool or jewelry (watch band or ring),
                                                                    become hot in seconds and cause burns.
Risk of injury
The battery electrolyte contains diluted sulfuric acid that         Risk of poisoning
causes caustic burns to the skin, eyes and mucous                   If battery electrolyte is swallowed, this can result in
membranes in the event of contact. Bonded electrolyte is            symptoms of poisoning such as headache, dizziness,
just as caustic as liquid electrolyte. Battery electrolyte mist     stomach ache, respiratory paralysis, unconsciousness,
causes caustic burns to the eyes. If inhaled, this can result       vomiting, caustic burns and cramps. Absorption of lead in
in caustic burns to the mucous membranes and respiratory            the body through contact with leaded components (battery
paths. In the event of a short circuit from the battery             terminals, lead plates in damaged batteries) damages the
positive to ground, battery terminals and conductive objects        blood, nerves and kidneys; lead compounds are also toxic
causing short circuit, e.g. tool or jewelry (watch band or          for reproduction.
            ---------------------------------------------------------------------------
Safety precautions/instructions                                     •    Only fill liquid battery electrolyte into suitable and
•     Wear acid-resistant gloves and clothing and safety                 appropriately marked containers.
      glasses with side guards.                                     •    Only store, transport and install batteries with liquid
•     Only charge lead batteries in well ventilated rooms with           battery electrolyte horizontally, otherwise battery
      appropriate voltage and appropriate current with                   electrolyte can escape from the degassing holes.
      approved chargers, taking into account the instructions       •    Ensure that at least one degassing hole at the battery is
      of the battery and battery charger manufacturers.                  not sealed, as otherwise overpressure builds that leads
•     No fire, sparks, open flames and smoking.                          to bursting of the battery.

•     Switch on the battery charger only after connecting to        •    Ensure proper connection of the degassing line to the
      the terminals; switch off the battery charger before               degassing hole.
      disconnecting from the terminals.                             •    Ensure the degassing line does not have any kinks and
•     Do not place any conductive objects on the battery and             is not blocked at any point.
      do not wear any conductive jewelry (risk of short circuit).   •    Observe the instructions for use for the respective lead
•     Always disconnect the negative terminal first; always              batteries and the operator's manual of the vehicle.
      connect the positive terminal first (risk of short circuit    •    The battery housing may become brittle over time,
      caused by tool).                                                   therefore do not expose the battery to direct sunlight.
•     Strict caution is required when handling damaged              •    Discharged batteries may freeze and are thereby
      batteries (removing from vehicle damaged in accident)              damaged, therefore always store batteries at a location
      because of the sharp edges on the fractured housing                protected against frost.
      and escaped electrolyte.
•     Keep batteries and battery electrolyte away from
      unauthorized persons (especially children).




                                                                                                                           8
Risk of explosion from explosive gas. Risk of poisoning and caustic burns from swallowing battery electrolyte. Risk of injury
through burns to skin and eyes from battery acid or when handling damaged lead-acid batteries




          ---------------------------------------------------------------------------
First aid measures                                              Swallowing battery electrolyte
                                                                •   Have the person affected drink plenty of water with
Contact with eyes
                                                                    activated charcoal supplement.
•   Rinse eyes immediately with plenty of water.
                                                                As a general rule, the person affected should consult a
Contact with skin                                               medical service or physician after first aid has been
•   Remove wet clothing.                                        rendered.
•   Immediately neutralize battery electrolyte on the skin or   Fire protection measures
    clothing with acid neutralizer or soapy water and rinse
    off with plenty of water.                                   Suitable extinguishing agents

•   Wash off lead on the skin immediately with water and        •   CO2 and dry extinguishing agent
    soap.

Inhalation of battery electrolyte mist
•   Take the affected person out into the fresh air.




Warning notes for lead batteries with battery electrolyte containing sulfuric acid
1    No fire, sparks, open flames or   4     Risk of caustic burns             6           Keep away from children
     smoking
2    Risk of explosion                 5     Wear eye protection               7           First aid
3    Observe operating instructions




                                                                                                                    9
    Risk of injury caused by contact with battery gel when handling damaged lead-gelbatteries




                                Risk of injury caused by            No fires, sparks, open flames or aWarning
                                contact with battery gel when       smoking. Wear acid-resistant
                                handling damaged lead-              gloves, clothing and glasses.
                                gelbatteries


Potential risks                                                 •    Do not place any tool or other conductive object on the
                                                                     lead-gel battery (risk of short circuit!).
Risk of poisoning
                                                                •    Disconnect and remove lead-gel batteries for charging.
Swallowing battery gel can cause symptoms of poisoning
                                                                •    Always disconnect the negative terminal first and
such as headaches, dizziness, stomach aches, respiratory
                                                                     always connect the positive terminal first .
paralysis, unconsciousness, vomiting, caustic burns and
cramps.                                                         •    Only switch on the battery charger after connecting to
                                                                     the terminals and switch off before disconnecting.
The absorption of lead in the body can cause damage to
blood, nerves and kidneys; in addition, lead compounds are      •    Keep lead-gel batteries away from unauthorized
considered to represent a reproductive hazard.                       persons (especially children).
                                                                •    Pay attention to instructions for use of the particular
Risk of injury
                                                                     lead-gel battery and the operator's manual for the
The bonded electrolyte set free is just as caustic as a              vehicle.
liquid electrolyte that can cause heavy caustic burns to skin   •    Wear acid-resistant clothing and safety glasses with
and eyes. Strict caution is required when handling                   side guards.
damaged lead-gel batteries (e.g. removing from vehicle
damaged in accident) because of the sharp edges on the          •    Only pour acid gel into suitable and appropriately
fractured housing and direct contact with the lead plates.           marked containers.

Safety precautions and rules of conduct
•    No fires, sparks, open flames or smoking.
           ---------------------------------------------------------------------------
First aid measures                                              Swallowing battery gel
                                                                •    Have the person affected drink plenty of water
Contact with eyes
                                                                     supplemented with activated charcoal.
•    Rinse out eyes immediately with plenty of water.
                                                                After performing first aid, always consult medical
Contact with skin                                               service or a physician.
•    Remove moistened clothing.
                                                                Fire protection measures
•    Immediately neutralize drops of acid or gel on skin or
     clothing with acid neutralizer or soapy water and rinse    Suitable extinguishing agents
     off with plenty of water.                                  •    CO2 and dry extinguishing agent




                                                                                                                    10
Notes on avoiding damage through contamination and foreign objects




                               Notes on avoiding damage                                             Topical note
                               through contamination and
                               foreign objects


Information on affected component parts                        g
With each maintenance and repair work to the engine as         Before assembling or finalization work all components
well as to the ancillary assemblies and detachable parts       are to be checked for soiling, left-over foreign objects and
comes the danger of property damage caused by
contamination and foreign bodies.                              any fluids, and if any are found they are to be removed.

Particularly at risk are:                                      Information on cleaning
•   Exhaust gas turbocharger                                   For cleaning, use only clean tools and clean, lint-free rags.
•   Hot film mass air flow sensor                              Residues of cleaning agents and removed contaminants
•   Compressor                                                 must be cleared from the engine, ancillary assemblies and
                                                               detachable parts.
•   Emission control system
•   All components involved in gas exchange                    p
                                                               Do not use compressed air for removing any soiling.
Notes on removal/installation                                  Otherwise, components (e.g. the hot-wire element of the
                                                               hot film mass air flow sensor) could be damaged or
Openings through which soiling or foreign objects are
                                                               contamination could enter the engine, ancillary assemblies
introduced into the engine, its ancillaries or detachable
parts, must be sealed immediately.                             and detachable parts without being noticed.

For this purpose, suitable, clean covers and plugs or clean,
lint-free rags are to be used.

p
Do not forget to remove all covers, plugs or rags when
assembling or when finalizing the work.
This avoids any damage and complaints about engine
running characteristics.




                                                                                                                   11
 Notes on use, material properties and handling of AdBlue®




                                 Notes on use, material                                             Topical note
                                 properties and handling of
                                 AdBlue®


Tasks of AdBlue®                                               CAS (Chemical Abstracts Service) no.: 57-13-6
AdBlue® serves to convert nitrogen oxides into water vapor
                                                               Marking
and nitrogen.
                                                               AdBlue® dispensers are marked with the standard
Chemical characterization and composition of                   designation ISO 22241 or with the trade designations
AdBlue®                                                        AdBlue® or Diesel Exhaust Fluid (DEF).
The urea content is 32.5%. AdBlue® consists of urea
                                                               Transport
dissolved in demineralized water. AdBlue® is not an
additive.                                                      In vehicles with BlueTEC technology, AdBlue® is carried in
                                                               a tank.
Chemical formula: H2N-CO-NH2
Molecular weight (urea): 60.06 g/mol
          ---------------------------------------------------------------------------
Physical and chemical properties of AdBlue®                    engine oil, transmission oil, fuel, hydraulic fluid and brake
State: Liquid                                                  fluid and not used in the same containers and collecting
                                                               bowls. The smallest amounts of AdBlue® can damage
Color: Colorless, clear, light-yellow                          thermostats or temperature sensors.
Odor: Slight ammonia odor                                      Operating fluids which contain traces of AdBlue® must not
pH value: 10 (aqueous solution, 10 %)                          be used again.
Crystallization temperature: –11 °C / 12 °F                    Handling contaminated AdBlue®
Boiling point: 103 °C / 217 °F                                 AdBlue® must be checked as per the repair instructions
Auto-ignition temperature: Not spontaneously inflammable       before every fill. Individual components of the exhaust
                                                               aftertreatment system already react very sensitively with
Density: approx. 1.09 g/cm3 at 20 °C / 68 °F                   even the smallest traces of contaminants in AdBlue®.
Viscosity (dynamic): approx. 1.4 mPa*s at 25 °C / 77 °F        When handling AdBlue® it is important, therefore, to
                                                               always use clean containers and collecting bowls which are
Handling contaminated operating fluids                         only reserved for this purpose. Contaminated AdBlue®
                                                               must not be used again.
It is essential that AdBlue® be kept separate from other
operating fluids, fuels and lubricants such as coolant,
          ---------------------------------------------------------------------------
Handling contaminated materials                                Handling contaminated tools
It is essential that AdBlue® does not come into contact with   All tools coming into contact with AdBlue® must be
materials used in the interior of the vehicle. AdBlue®         thoroughly cleaned with water immediately after use!
exposed to air passes within just a few hours from a liquid    Only fully dried measuring instruments and filling tools
state into the crystalline state and can therefore damage      should be used so as not to dilute the AdBlue®
and destroy contaminated surfaces.                             concentration.
Textiles, e.g. the reversible mat in the luggage
compartment, which have been fouled with AdBlue®               Protecting components when working with AdBlue®
should be alternately cleaned and then rinsed with water       AdBlue® leads to corrosion on electronic components and
several times.                                                 strong fouling on all other materials. It is therefore
It must be ensured that there are no further traces of         necessary to cover up all components in the vicinity over
AdBlue® in the textiles.                                       the whole surface with plastic foil when working in
                                                               circumstances where AdBlue® could leak out.

                                                               Storage and packaging
                                                               Storage at temperatures between 0°C/32°F and 25°C/77°F
                                                               should be ensured in order to avoid crystallization occurring




                                                                                                                   12
Notes on use, material properties and handling of AdBlue®




in AdBlue®. To avoid deterioration in quality due to           Not to be used are unalloyed steel, aluminum, copper,
contamination, AdBlue® must only be handled in storage         copper-containing alloys and zinc-dipped steel.
and filling systems intended exclusively for AdBlue®.
Suitable container materials are alloyed steel, various
plastics and plastic coatings in metal containers.
          ---------------------------------------------------------------------------
Service life and durability                                    The maximum permissible service life of AdBlue® can be
AdBlue® breaks downs during storage into ammonium              taken from the MB Specifications for Operating Fluids.
hydroxide and carbon dioxide and then no longer fulfills the
                                                               Disposal and degradability
requirements of standard ISO 22241.
                                                               Disposal of AdBlue®:
If the recommended storage temperature of a maximum of
25°C/77°F is maintained, the AdBlue® will fulfill the          When disposing of AdBlue® the legal requirements of the
requirements of this standard for at least 18 months after     country in which the AdBlue® is used must be observed.
manufacture. If this recommended storage temperature is        Contaminated packaging/materials:
exceeded then this period is reduced. Duration of storage
and the temperatures to be used are given as guideline         Packaging which contains residues of AdBlue® is to be
values at the end of the document. At temperatures below       handled like the substance itself. Packaging should
-11°C/12 °F, the AdBlue® freezes and becomes solid.            emptied as well as possible; it can then be reused after
                                                               appropriate cleaning with water.
On warming up again the frozen AdBlue® becomes liquid
again and can be reused without any loss of quality.
          ---------------------------------------------------------------------------
Constant ambient conditions
Storage temperature in °C/°F - Durability in months
≤10 / 50 - 36
≤25 / 77 - 18
≤30 / 86 - 12
≤35 / 95 - 6
>35 / 95 - --




                                                                                                                 13
    Information on preventing damage to electronic components due to electrostatic discharge




                                 Information on preventing                                             Topical note
                                 damage to electronic
                                 components due to electrostatic
                                 discharge


Electrostatic charge                                               The resulting electrostatic discharge (Electrostatic
Every contact and every physical separation of materials or        Discharge (ESD)) can be so strong that a small electric
every movement of solids, liquids or charged particle-             shock is detected. Even the smallest discharges which
containing gases can generate electrostatic charge.                people cannot detect can cause lasting damage to
Plastics generally produce the highest electrostatic charge.       electronic components and control units.

We come across electrostatic charge or discharge in lots of        Effects and consequences of ESD
everyday situations, e.g. with:
                                                                   Electronic components and control units are very sensitive
•    Combs                                                         to ESD. The damage is often not immediately obvious, but
•    Walking on carpets or plastic floors                          becomes apparent some time later. In order to avoid
                                                                   failures and damage due to ESD in vehicle electronics,
•    Putting on and taking off textiles with synthetic fiber       various procedures and safety precautions must be taken
     content                                                       into account and followed.
•    Disembarking from the vehicle                                 Risk of damage arises during the transportation, handling,
•    Contact between various electrostatically chargeable          testing, removal and installation of electronic components
     packaging materials in shelves or in the transport            during production and repair work.
     container
           ---------------------------------------------------------------------------
The following electronic components listed as an example           •   The operation-specific documentation in the WIS must
can be damaged by ESD:                                                 be observed and the specified special tools and/or
•    Airbag components                                                 workshop equipment must be used in each case.

•    Control units, in particular their bus connections            •   Before unpacking, discharge ESD protective packaging
                                                                       at the ESD workplace.
     Controller Area Network (data bus/CAN bus) (CAN),
                                                                   •   Avoid any contact with electrostatic chargeable
     Local Interconnect Network (LIN) etc.                             materials such as, e.g. polyethylene, PVC, styrofoam.
•    Sensors                                                       •   Use only original packaging or specially labeled and
•    Mechatronic component parts (actuators etc.)                      defined packaging and transport materials.
•    Antenna amplifier                                             •   Electronic components which have been removed must
                                                                       be put down on an ESD workplace.
•    Receivers and displays (Radio, TV, GPS, telephone
     etc.)                                                         •   Electrical connectors on electronic component parts and
                                                                       in the wiring harness should be touched by their
Modes of behavior and safety precautions                               housing only. Do not touch pins or contacts!
•    Electrostatic discharge of the technician (e.g. by briefly    •   Electronic components must be installed before they are
     touching the vehicle body).                                       connected so that potential equalization with the body
•    Suitable clothing, e.g. made of cotton.                           can take place.

•    Wear ESD safety shoes with conductive soles.                  •   Shelves and worktables must stand directly on the floor,
                                                                       there must not be any insulating materials between the
•    Keep workplace clean and clear away unnecessary                   base of the shelves/feet and the floor. If the above
     objects such as conventional plastics.                            mentioned insulators cannot be removed, the shelves
•    Special antistatic seat cushion protectors should be              and work tables must be grounded (e.g. low-resistance
     used when performing repair work inside a vehicle.                electrical connection/line from metal shelf to a coolant
                                                                       pipe).
•    Leave replacement parts in the original packing for as
     long as possible, do not tear open seals but cut them         •   Do not put down conductive containers/crates when
     open carefully.                                                   insulated,
•    The ESD workplace must conform to the ESD                         (e.g. on a wooden pallet), as otherwise potential
     guidelines.                                                       equalization will not take place.




                                                                                                                      14
Information on preventing damage to electronic components due to electrostatic discharge



•   Do not place control units and electronic components     electrostatic charge is transferred to the control unit or
    removed from the vehicle on electrostatically            electronic component. An ESD service kit or a
    chargeable materials, such as PE, PVC, styrofoam. The    connected ESD table mat must be used.
           ---------------------------------------------------------------------------
Training                                                     Return of electronic components in warranty and
It is strongly recommended that every company has an         goodwill cases
ESD officer trained in accordance with DIN EN 61340-5-1.     When returning electronic components it is absolutely
The ESD officer can carry out staff training courses.        essential to observe the procedure and safety precautions
                                                             listed. The original fault may be falsified or hidden by
The aim of the training measures is to communicate the       electrostatic charge/discharge.
main problems and effects of ESD to staff:
                                                             This can lead to distorted fault symptoms in the case of the
•   Discharge generation                                     fault analysis of the component concerned.
•   Reasoning for safety precautions
•   Effects and consequences of ESD
•   ESD rules of conduct and safety precautions




                                                                                                               15
    Notes on carrying out repair work in the vehicle interior




                                  Notes on carrying out repair                                           Topical note
                                  work in the vehicle interior


In order to prevent soiling or damage, the following                •   When removing bulky or difficult to handle parts (e.g.
information must be observed:                                           bench seat, roof lining, instrument panel etc.), always
•     Before starting repairs in the vehicle interior, the              work with aid of at least a second person.
      corresponding protective covers must be provided in the       •   Do not use dirty or unapproved tools. This prevents any,
      repair area for the floor coverings, seats, steering              e.g. scratching or crazing of interior parts etc.
      wheel, etc. to prevent them from becoming dirty.              •   Always place removed interior parts on a clean and soft
•     Persons performing work in the vehicle interior should            surface.
      ensure they have clean work clothes, clean shows and
      clean hands.
            ---------------------------------------------------------------------------
Further information:                                                    customer's request, and cannot be replaced easily if
•     Repair or replace damaged interior parts (particularly            damaged or soiled; for this reason, utmost care must be
      mounts such as retaining clips, Velcro fasteners etc.).           ensured when carrying out operations in the vehicle
                                                                        interior.
•     When installing interior parts at the intended locations,
      install insulation material and/or protective foils, or,      •   Remove any dirt present with cleaners approved by
      replace insulation material/protective foils as required in       Daimler and suitable for corresponding surfaces. When
      order to dampen vibrations and noise.                             doing so, where possible, the compatibility of the
                                                                        cleaning agent should be tested at a concealed area of
•     Many equipment parts in the area of the vehicle interior          the part to be cleaned.
      have been installed or made specifically to the




                                                                                                                        16
a                                                    Emissions Campaign Work Instruction




Preparatory activities

1         Switch off the
          ignition.

2         Disconnect Geotab,
          Omni Track,
          Navigation or any
          aftermarket devices
          that are connected to
          the X11/4 diagnostic
          socket.

3         Open the hood.




4        Connect the battery charger as indicated.     i
         p                                             Follow the operating instructions for the
         A sufficient power supply to the vehicle      battery charger. Use a Mercedes-Benz
         on-board system must be ensured               recommended battery charger to ensure
         throughout the entire work procedure.         an adequate voltage supply (min. 12.5 V)
         Otherwise any undervoltage that               is provided for the on-board electrical
         occurs may damage the control units.          system battery.

         i
         Do not connect the battery charger to the
         auxiliary battery in the engine
         compartment.




                                                                                             17
a                                                     Emissions Campaign Work Instruction




5   Connect the diagnostic system. Make sure      8    Run XENTRY and perform Quick test and
    that the OBD2 connection cable is connected        transmit to paperless pXD.
    directly to the factory X11 / 4 diagnostic
    socket and not via an adapter cable.               i
                                                       Faults stored in the memory, caused by
6   Switch on the ignition.                            disconnected lines during the inspections,
    i                                                  must be deleted from the fault memory
    The diagnostic system remains connected to         after completing the work.
    the vehicle throughout the work procedure!
                                                       i
    Do not disconnect the diagnostic system’s          The procedure via the diagnostic system
    online connection.                                 is shown on the following pages.

7   Start the diagnostic system.                  9    Perform Emissions Modification Pre-
                                                       Inspection.




                                                                                              18
a                    Emissions Campaign Work Instruction




             First




    Second




                                                           19
a   Emissions Campaign Work Instruction




                                          20
a   Emissions Campaign Work Instruction




                                          21
a   Emissions Campaign Work Instruction




          Wait




                                          22
a                    Emissions Campaign Work Instruction




                             Name file „QT1“


               Second

    First



                                        Third



            Fourth




                                                           23
a                                                           Emissions Campaign Work Instruction




                                                                     *




                                                     *               *




                                                                             *



                                                         *Approved Emissions Modification




    10   Perform Initial startup of the instrument
         cluster (1).
         i
         The operation steps must be
         performed exactly as per the
         diagnostic system.
         To do this, select the following menu
         items: KI Instrument cluster
         → Initial startup → Initial startup with
         automatic takeover of settings of
         previous control unit.

         i
         The procedure via the diagnostic system
         is shown on the following pages.




                                                                                                  24
a                        Emissions Campaign Work Instruction




                 First




    Second




             First




    Second




                                                               25
a                    Emissions Campaign Work Instruction




             First




    Second




                                                           26
a                                                   Emissions Campaign Work Instruction


    Removal




    11   Using the steering column adjustment,
         lower the steering wheel to its lowest
         possible setting.

    12   Insert the plastic wedge (K1)
         between the top of the instrument
         cluster (1) and the dashboard (6), as
         shown.

    13   Swivel the top of the instrument cluster
         (1) towards the steering wheel.

    14   Hold the instrument cluster (1) at the
         top, carefully swivel out upwards at the
         dashboard and move it out until the
         electrical plug connection (7) becomes
         accessible.
         p
         Swivel out the instrument cluster (1)
         carefully.
         Otherwise damage could occur.


    15   Disconnect the electrical connection
         (7) and remove the instrument cluster
         (1).

         i
         Return the instrument cluster (1) to the
         originating parts department.




                                                                                          27
a                                                  Emissions Campaign Work Instruction


Installation




    16   Put the new instrument cluster (1) in
         position and connect the electrical
         plug connection (7).
         i
         A 906 900 81 03 (mph)



    17   Carefully insert the instrument cluster
         (1) into the dashboard (6).
         p
         Insert the instrument cluster (1)
         carefully.
         Otherwise damage could occur.

    18   Complete the Initial startup of the
         instrument cluster (1).
         i
         The operation steps must be
         performed exactly as per the
         diagnostic system.


    19   Move the steering wheel back to its
         original position.




                                                                                         28
a                       Emissions Campaign Work Instruction




      First


    Complete required
      information




                              Second




                                                              29
a                                                        Emissions Campaign Work Instruction




                                                                                Name file „CMP1“


                                                                  Second
                                                 First




                                                                                           Third


                                                         Fourth
                                         Fifth


20   End the XENTRY session. (DAS)




                                                         Second

         First

                                                 Third




21   Switch off the ignition.


22   Disconnect the diagnostic system.

23   Disconnect battery charger.




                                                                                               30
a                                                           Emissions Campaign Work Instruction




24      Unlock the closing levers (8,11) by            25    Connect the electrical plug connections
        pulling and disconnect the                           (9, 10) on the control unit CDI (2)
        electrical plug connections (9, 10)                  and lock the closing levers (8, 11).
        on the control unit CDI (2).



Removal of the old components
26       Raise the vehicle.
         i
         A description of the lift points follows on
         the next pages.




                                                                                                       31
a                                                                          Emissions Campaign Work Instruction


Raise the vehicle on the hydraulic lift


i
Read the operating instructions for the hydraulic lift.


Lift mounting points on the vehicle
in the area of the front axle
01        spring clamp plate
02        longitudinal member
08        bracket
011       arm of hydraulic lift
012       support plate
013       long support plate
017       support drift




Lift mounting points on the vehicle in the area of the rear axle
03       front rear spring bracket       07        crossmember                        014      v-block
04       longitudinal member             011       arm of hydraulic lift              016      prop
06       front rear spring bracket       013       long support plate




                                                                                                                 32
a                                                                          Emissions Campaign Work Instruction



Picture reference                          Pick-up point
                                                                                     Information
03                                         Support at rear to front rear spring
                                           bracket.
04                                         Rear support at longitudinal member.      ‑ If possible, always support at rear
                                                                                     Install at longitudinal member (4).
06                                         Install on front rear spring bracket.
012                                        Support plate.                            ‑ For front support to spring clamp plate
                                                                                     (1). Unscrew support plate (012) at right
                                                                                     and left an equal distance.
                                                                                     ‑ In vehicles with vehicle lift support
                                                                                     point at integral carrier (5).
013                                        Long support plate.                       ‑ For front support at longitudinal
                                                                                     member (2) and support at front rear
                                                                                     spring bracket (6). Can be used
                                                                                     alternatively to front support to spring
                                                                                     clamp plate (1). Pull out long support
                                                                                     plates (013) at right and left an equal
                                                                                     distance.
                                                                                     ‑ In vehicles without a vehicle lift
                                                                                     support point at the integral carrier (5)
                                                                                     in the vicinity of the inner mounts of the
                                                                                     semi-trailing arms.
014                                        V-block                                   ‑ For rear support at front rear spring
                                                                                     bracket (3) and rear support at
                                                                                     longitudinal member (4). Pull v-block
                                                                                     (014) at right and left rear out an equal
                                                                                     distance.
016                                        Ram                                       ‑ Vehicles with heavy bodies and panel
                                                                                     vans/crewbuses with a long wheelbase
                                                                                     at the crossmember (7) should be
                                                                                     supported with a prop (016).
017                                        Support drift                             ‑ With soundproofing Ensure that
                                                                                     support drift (017) does not make
                                                                                     contact with bracket (8) of rear
                                                                                     soundproofing. If necessary, loosen
                                                                                     bracket (8), push towards the front as
                                                                                     far as possible and retighten it.
                                                                                     Otherwise the brackets (8) of the rear
                                                                                     soundproofing and the longitudinal
                                                                                     members may be damaged.
                                                                                     ‑ For front support to longitudinal
                                                                                     member (2). Unscrew support drift
                                                                                     (017) at right and left an equal distance.

Secure vehicle on lift.

p
Heavily loaded vehicles, vehicles with a heavy body and
vehicles with unfavorable load distribution must generally
be secured.
Otherwise these may fall.




                                                                                                                     33
a                              Emissions Campaign Work Instruction



27   Spray penetrating oil
     on the threads of the
     NOx sensor
     upstream of SCR
     catalytic converter
     (3), clamp (16),
     clamp (21), thread of
     the exhaust gas
     temperature sensor
     (12) and clamp (15),
     as shown.
     p
     Exhaust system
     should be cold in
     order to carry out
     the next steps.
     This avoids injuries.

     i
     Observe the wait
     period and details
     provided by the
     manufacturer of the
     penetrating oil!




28   The NOx sensor
     harness downstream
     stream of the SCR
     catalytic converter (5)
     should be cut for
     ease of removal and
     to ensure it is not
     reused.
     i
     The NOx sensor
     downstream of the
     SCR catalytic
     converter (5) is to
     remain in the SCR
     catalytic converter
     and to be returned
     together.




                                                                     34
a                                                                   Emissions Campaign Work Instruction



29   Loosen the clamp
     (15) at tailpipe (13)
     connection.

30   Remove tailpipe (13).
     i
     To do so, remove
     tailpipe (13) from
     decoupling element
     (arrow).


31   Remove and dispose
     the clamp (15).
     i
     Observe state-
     specific regulations
     for disposal.




32   Remove exhaust gas temperature sensor (12) upstream of
     the SCR catalytic converter.
     i
     This is done by unscrewing the union nut on the exhaust gas
     temperature sensor (12) in a counter-clockwise direction.
     Position the exhaust gas temperature sensor (12) outside the
     working area.




                                                                                                          35
a                                                 Emissions Campaign Work Instruction




33   Remove the screw on the clamp (16) of
     the AdBlue® injection nozzle (17).

34   Remove and dispose clamp (16) at
     injection nozzle with a suitable tool and
     position the AdBlue® injection nozzle (17)
     outside the working area.
     i
     Observe state-specific regulations for
     disposal.



35   Remove and dispose the profile seal (18)
     on the AdBlue® injection nozzle (17).
     i
     Observe state-specific regulations for
     disposal.




                                                                                        36
a                                                     Emissions Campaign Work Instruction




36   Remove and dispose the spring washer        38     Remove the SCR catalytic converter (4).
     (14) on the holding bracket of the SCR
     catalytic converter (4).                           i
                                                        To do this, remove the SCR catalytic
     i                                                  converter (4) from the decoupling
     This is done by bending up the individual          elements (20).
     locking fins with a screwdriver.
                                                        i
                                                        Return the SCR catalytic converter (4) to
     i
                                                        the originating parts department.
     Observe state-specific regulations for
     disposal.
                                                 39     Remove and dispose the clamp (21).
                                                        i
37   Loosen the clamp (21) between the flex             Observe state-specific regulations for
     pipe and the SCR catalytic converter (4).          disposal.




40   Disconnect the electrical plug connection          i
     (24) NOx sensor control unit upstream of           To do this, unlock the gray retaining
     the SCR catalytic converter (23).                  tab (24.1) by moving towards the cable
                                                        harness.



                                                                                                 37
a                                                                     Emissions Campaign Work Instruction


41   Remove the NOx sensor control unit                                 i
     upstream of the SCR catalytic converter
                                                                        To do this, remove and dispose nuts
     (23) from the frame.                                               (23.1).


42   Remove and dispose the remaining zip ties and retaining
     clips (arrows) from harness (22) of the NOx sensor control
     unit upstream of the SCR catalytic converter (23).


43   Remove and dispose NOx sensor upstream of SCR
     catalytic converter (3).
     i
     The control unit for the NOx sensor and the NOx sensor
     upstream of the SCR catalytic converter (3) are a single unit.

     i
     Observe state-specific regulations for disposal.


44   Clean the threads and the contact surfaces on the exhaust
     pipe.




45   Remove the heat shield (25).
     i
     This is done by bending up the individual
     locking fins with a screwdriver and
     unscrew the clamping nuts (26) in a
     counter-clockwise direction with a
     screwdriver.


46   Dispose the clamping nuts (26).
     i
     Observe state-specific regulations for
     disposal.




                                                                                                              38
a                                                       Emissions Campaign Work Instruction




47   Disconnect the electrical plug connection
     (30) at the downstream NOx sensor
     control unit (27).
     i
     To do this unlock the gray retaining tab
     (29) by moving in the direction of the
     arrow.


48   Remove and dispose the downstream
     NOx sensor control unit (27).
     i
     To do this, remove and dispose the nut
     fasteners (28) and retaining clips (31).

     i
     Observe state-specific regulations for disposal.




                                                                                              39
a                                                                Emissions Campaign Work Instruction


Installation


i
Completely remove the adhesive labels that are on the new
exhaust system and its components and leave no residue.




49       Install new NOx sensor upstream of SCR             51     Connect the electrical plug connection
         catalytic converter (3).                                  (24) and lock the retaining tab (24.1).

         i
         NOx sensor upstream of SCR catalytic                      i
                                                                   Push the gray retaining tab (24.1) in the
         converter: Torque to 60 Nm / 44.3 ft·lb
                                                                   direction of the arrow to lock.
         A 000 905 85 11 80 (included in
         package A 642 905 20 00 85)                        52     Secure the harness (22) with a cable ties
                                                                   (arrows), as shown.
50       Install the NOx sensor control unit                       i
         upstream of the SCR catalytic converter                   A 002 997 24 90 64 (1x)
         (23) on the frame.                                        A 007 997 56 90 (2x)
         i
         Use new fasteners (23.1). NOx sensor
         control unit: Torque to 9 Nm / 6.6 ft·lb
         N 000000 003477




                                                                                                             40
a                                                    Emissions Campaign Work Instruction


53   Install a new profile seal (18) on the
     AdBlue® injection nozzle (17).
     i
     Clean the sealing surface of the
     AdBlue® injection nozzle (17)
     before installation. If excess
     crystallization of AdBlue® is
     present, use water and a non-
     abrasive cloth to clean the
     AdBlue® injection nozzle (17).

     i
     A 207 492 00 00




54   Position the new clamp (21) on the         56   Tighten the new clamp (21).
     exhaust pipe.
                                                     i
     i                                               Screw connection point needs to be
     A 000 490 13 41
                                                     pointed downward.
                                                     Clamp diesel particle filter on SCR
55   Install new SCR catalytic converter (4).        catalytic converter: Torque to 35 Nm /
                                                     25.8 ft·lb
     i
     Make sure that the SCR catalytic
     converter is correctly seated in the       57   Install new spring nut (14) on the holding
     decoupling elements (20).                       bracket of SCR catalytic converter (4).
                                                     i
     i                                               A 123 994 13 45
     A 906 490 08 83 80



                                                                                                  41
a                                                 Emissions Campaign Work Instruction




58   Install the AdBlue® injection nozzle (17).
     i
     Position the new profile clamp (16) on
     the SCR catalytic converter (4) first.

     i
     A 000 995 11 33


59   Install the screw on the new profile
     clamp (16) on the AdBlue® injection
     nozzle (17).
     i
     Screw: Torque to 5 Nm / 3.7 ft·lb




60   Install the exhaust gas temperature
     sensor (12) upstream of the SCR
     catalytic converter.
     i
     Apply nickel anti-seize paste to threads
     only. Avoid contact to the sensor.
     A 000 989 76 51 (bulk paste; can be
     applied to multiple vans)
     i
     Temperature sensor: Torque to 45 Nm /
     33.2 ft·lb




                                                                                        42
a                                                Emissions Campaign Work Instruction




61   Install new NOx sensor control unit
     downstream of the SCR catalytic
     converter (4).
     p
     Do not route the harness (32) under
     tension.
     Otherwise damage could occur.
     i
     Use new nut fasteners (28). NOx sensor
     control unit: Torque to 9 Nm / 6.6 ft·lb
     N 000000 003477

     i
     A 000 905 85 11 80 (included in
     package A 642 905 20 00 85)


62   Connect the electrical plug connection
     (30) and lock the retaining tab (29).

     i
     Push the gray retaining tab (29) in the
     direction of the arrow to lock.



63   Install the new NOx sensor downstream
     of the SCR catalytic converter (5) on the
     new SCR catalytic converter.
     i
     NOx sensor downstream of catalytic
     converter: Torque to 60 Nm / 44.3 ft·lb


64   Tie back excess length of the harness
     (32) in a loop. Secure harness (32)
     with retaining clips (31).

     i
     A 002 997 24 90 64 (2x)




                                                                                       43
a                                                  Emissions Campaign Work Instruction




65   Install the heat shield (25).
     i
     To do this, place the new clamping nuts
     (26) centrally on the pin, as shown, and
     slide up to the stop using a socket
     wrench.

     i
     A 000 994 32 11




66    Install the new mounting tab (34) on the
      heat shield (25).
      i
      A 220 546 18 43


67    Clip the harness (32) into the mounting
      tab (34).
      p
      Do not kink the harness (32) and make
      sure it is not routed so as to be abraded.
      This prevents damage.

      p
      The harness (32) must not touch heat
      shield (25).
      This prevents damage.

      i
      The layout schematic of the harness (32)
      has changed on account of the changed
      position of the NOx sensor downstream
      of the SCR catalytic converter (4).




                                                                                         44
a                                                         Emissions Campaign Work Instruction



68         Postion new clamp (15) on the
           SCR catalytic converter (4).
           i
           A 906 995 02 02

69         Install the tailpipe (13) of the
           exhaust system.

70         Align tailpipe (13) and tighten the
           new clamp (15).
           i
           Ensure adequate clearance of the
           tailpipe to the frame in the area of
           the rear decoupling element.

           i
           Clamp main muffler on endpipe:
           Torque to 23 Nm / 17 ft·lb



71         Lower the vehicle.



    Execution of the special procedure
72
           Connect the battery
           charger as
           indicated.
           p
           A sufficient power
           supply to the vehicle
           on-board system
           must be ensured
           throughout the
           entire work
           procedure.

           Otherwise any
           undervoltage that
           occurs may damage
           the control units.

           i
           Do not connect the
           battery charger to
           the auxiliary battery
           in the engine
           compartment.

           i
           Follow the operating
           instructions for the battery charger.

           i
           Use a Mercedes-Benz recommended battery
           charger to ensure an adequate voltage supply
           (min. 12.5 V) is provided for the on-board
           electrical system battery.


                                                                                                45
a                                                                   Emissions Campaign Work Instruction




73   Connect the diagnostic system.
     i
     The diagnostic system remains connected to the vehicle
     throughout the work procedure!
     Do not disconnect the diagnostic system’s online connection.


74   Switch on the ignition.

75   Start the diagnostic system.




                                                                                                          46
a                                                            Emissions Campaign Work Instruction




76   Run XENTRY and start special procedure of             A result report is displayed at the end of the special
     customer service measure.                             procedure. This must indicate “OK” for all items.
                                                           Otherwise, the procedure must be repeated. The
     i                                                     vehicle can only be returned to the customer after
     To do this, select the following menu                 successfully completing the special procedure. You
     items: Control units → Drive → CDI60 →                can check the success of the special procedure using
     Special procedure → Service measure                   the menu item "Service measure status check".
     "Exhaust gas after-treatment"
                                                           i
     i                                                     Parts of the procedure via the diagnostic system
     The process starts automatically after                are shown on the following pages.
     starting the special procedure.
     The operation steps must be
     performed exactly as per the diagnostic
     system.
     If a fault arises during the special procedure, you
     need to repeat the procedure. If the fault
     persists, you need to create a PTSS case or
     XSF-Ticket including
     • Initial Quick test
     • Current Quick test
     • Control unit log
     • Result of the "Service measure status check"
     • Support Package




                                                                                                       47
a                    Emissions Campaign Work Instruction




             First




    Second




                                                           48
a   Emissions Campaign Work Instruction




                                          49
a   Emissions Campaign Work Instruction




                                          50
a   Emissions Campaign Work Instruction




                                          51
a   Emissions Campaign Work Instruction




                                          52
a   Emissions Campaign Work Instruction




                                          53
a   Emissions Campaign Work Instruction




                                          54
a                                Emissions Campaign Work Instruction




             First



    Complete required
      information




                                 Second




                                                        Name file „CMP2“


                                           Second
                         First




                                                                   Third


                                  Fourth
                 Fifth




                                                                       55
a   Emissions Campaign Work Instruction




                                          56
a   Emissions Campaign Work Instruction




                                          57
a   Emissions Campaign Work Instruction




          Make sure it’s unchecked




                                          58
a                                Emissions Campaign Work Instruction




      First


    Complete required
      information




                                       Second




                                                          Name file „CMP3“


                                          Second
                         First




                                                              Third




                                                 Fourth



                 Fifth




                                                                       59
a   Emissions Campaign Work Instruction




                                          60
a                                                                    Emissions Campaign Work Instruction




77
      Complete the information on the
      APPROVED EMISSION
      MODIFICATION LABEL and attach it to
      the hood near the hood lock.
      p
      The attachment areas must be entirely
      free from dust and grease.
      Otherwise, adequate adhesion cannot
      be ensured.

      i
      Fill in Emission Modification Program
      No., your dealer code, the date of the
      repair and mark the components that
      have been installed or modified. Use a
      black permanent marker (0.8 mm).
      i
      A 000 584 93 13



      Failure to comply may result in dealer
      debit and/or possible fines.




                                                                                   First




     If the process was terminated incorrectly, repeat the process. If the fault
     persists, create a PTSS case.




                                                                                                           61
a                   Emissions Campaign Work Instruction




                                           Name file „SP1“


                            Second
            First




                                               Third
                         Fourth


    Fifth




                                                          62
a   Emissions Campaign Work Instruction




                                          63
a   Emissions Campaign Work Instruction




                                          64
a                                                                 Emissions Campaign Work Instruction




78   Perform a final quick test and transmit to
     paperless pXD.

     i
     Faults stored in the memory, caused by
     disconnected lines during the inspections, must
     be deleted from the fault memory after
     completing the work.
     i
     The procedure via the diagnostic system is
     shown on the following pages.



     If faults are current and stored in the updated control modules they need
     to be addressed. If technical hardships occur create a PTSS case.




                                                                                                        65
a   Emissions Campaign Work Instruction




                                          66
a                                                      Emissions Campaign Work Instruction




                                                                   Name file „QT2“

                                                  Second


                                  First



                                                                            Third


                                              Fourth




79   End the XENTRY session and
     disconnect the diagnostic
     system. (DAS)




                                                             Second

        First

                                          Third




                                                                                             67
a                                           Emissions Campaign Work Instruction




80   Switch off the ignition.

81   Disconnect the battery charger.


82   Close the hood.

83   Connect any aftermarket devices that
     were connected to the X11/4
     diagnostic socket before.




                                                                                  68
a                                                                 Emissions Campaign Work Instruction




Replacement parts NC34213NEC USA
Part No.                         Designation                                Quantity
A XXX XXX XX XX                  Emissions Campaign Package                 1
A 906 490 08 83 80               SCR catalytic converter                    1

i
You only have to order the service measure package, all
items listed below are already included and do not have to be
ordered separately.


Emissions Campaign Package (A XXX XXX XX XX) includes:
Part No.                          Designation                               Quantity
A 642 905 20 00 85                NOx Sensor package                        1
A 906 900 81 03                   Instrument Cluster (mph)                  1
A 906 995 02 02                   Pipe Clamp                                1
A 000 995 11 33                   Profile Clamp                             1
A 000 490 13 41                   Clamp SCR/DPF                             1
A 220 546 18 43                   Mounting Tab                              1
A 123 994 13 45                   Spring Nut                                1
A 000 994 32 11                   Lock Pin                                  3
A 007 997 56 90                   Cable Tie (with holding clip)             3
A 002 997 24 90 64                Cable Tie                                 4
N 000000 003477                   Nut Fastener                              4
A 207 492 00 00                   Profile Seal                              1
A 000 584 93 13                   APPROVED EMISSION                         1
                                  MODIFICATION LABEL




                                                                                                        69
News Channel Update |                                                 Vehicle Compliance & Analysis

 TO: Mercedes-Benz Dealer Principals, General Managers, Sales     FROM: Gregory Gunther, Department Manager, Vehicle
 Managers, Service Managers, Parts Managers                       Compliance and Analysis, Engineering Services
 RE: Emission Modification Notification – [[2020050005]]
 GLK BlueTEC 4MATIC Update – Emission Modification
                                                                  DATE: [[Month XX, 2020]]
 Category (EMC) #9
 MY 14-15 GLK250 BlueTEC 4MATIC (X204) vehicles


                                IMPORTANT EMISSION MODIFICATION NOTIFICATION

                                          Attention Dealership Management

•    Please ensure that every dealership associate is aware of this Emission Modification notification, and that customer-
     facing associates provide transparent information to Customers.
•    Refer to VMI in NetStar to determine which units in your inventory are affected by this Emission Modification. This
     notification hereby instructs Dealers not to sell or cause to be sold, or lease or cause to be leased, or
     introduce into commerce, or export from the United States to another country, any vehicle covered by this
     notification, unless it has received the Approved Emission Modification described in this notification. Failure to
     adhere to these instructions may result in possible penalties or fines.
•    Run a VMI check on all vehicles brought into your Service Department to determine if they are affected by any
     service campaign or recall and perform accordingly.
•    Always act with the principles of Customer Experience in mind.
•    Refer to the work instructions and ensure each step in the defined process is followed exactly as described. Steps
     such as affixing the vehicle label and correctly filling out the vehicle label must be adhered to. Failure to adhere
     to these instructions may result in possible penalties or fines.
•    Ensure your warranty administrator submits warranty claims for this Emission Modification in a timely manner.
     Extended warranty applicability stated herein is automatically enabled once the Approved Emission Modification is
     completed and the warranty claim is processed.
•    A proposed class action settlement has been filed that provides compensation to customers who receive the
     Emission Modification and meet certain other requirements. To receive such compensation, class members will
     need to submit (among other things) copies of their Repair Order showing proof that the Emission Modification was
     installed and (if any) proof of transportation expenses incurred to receive the Emission Modification—up to $35—in
     the event that a loaner, shuttle, or alternative transportation cannot be arranged by your dealership. Please remind
     customers to save this documentation.
•    Customers should not be given information about the Emission Modification or the class settlement that deviates
     from, or is in addition to, what is in authorized communications reflected in this NCU or the official websites: [class
     settlement website] and https://BlueTecUpdate.mbusa.com Failure to adhere to this instruction could
     threaten final implementation of the settlement and may result in possible penalties.

Other than the benefits class members can claim through the class action settlement process, customers cannot be
offered any compensation in exchange for receiving the Emission Modification. Failure to adhere to this instruction
may result in possible penalties. (At their discretion and on a case-by-case basis, Dealers can continue to offer
customers goodwill for other reasons consistent with normal business practices and policies, but additional
compensation in exchange for receiving the Emissions Modification is prohibited.)




Mercedes-Benz USA, LLC                         A Mercedes-Benz AG Company

One Mercedes-Benz Drive      Sandy Springs, GA 30328         770.705.0600
010-9093-7109/1/AMERICAS
News Channel Update |                                                 Vehicle Compliance & Analysis

   Information for Customers:
        •    For information related to this specific Emission Modification, Customers can refer to:
             https://BlueTecUpdate.mbusa.com
        •    [if the preliminary approval motion has been filed, then add:] For information related to the proposed
             class action settlement, Customers can refer to: [settlement URL]
        •    Mercedes-Benz Customer Assistance Center: 1-833-841-9362


Please note that all customer inquiries should be directed to the Customer Assistance Center at 1-833-841-9362.

Sincerely,

Gregory Gunther

Department Manager, Vehicle Compliance & Analysis




Mercedes-Benz USA, LLC                         A Mercedes-Benz AG Company

One Mercedes-Benz Drive      Sandy Springs, GA 30328         770.705.0600
010-9093-7109/1/AMERICAS
    News Channel Update |                                                       Vehicle Compliance & Analysis



          Emission Modification Notification                                                             [[Month XX, 2020]]
Campaign No.:           EMC#                    Campaign Desc. :
 2020050005                  9                    19P4992002
                                                                                             BlueTEC Update – GLK (X204)
This is to notify you of an Emission Modification Notification to update the emissions control system on approximately 7734 Model Year (“MY”)
              2014-2015 GLK250 BlueTEC 4MATIC (X204) diesel vehicles. Emission Modification information will be visible on the
https://BlueTecUpdate.mbusa.com website and may generate questions from Owners and Lessees. Affected VINs will be flagged in VMI as
                                                         “OPEN” on [[Month XX, 2020]].
                                                               Background
                                   Mercedes-Benz USA, LLC (“MBUSA”) is modifying the emissions control system on certain diesel vehicles.
                                   The Emission Modification for MY14-15 GLK250 BlueTEC 4MATIC (X204) vehicles has been approved by EPA
Issue
                                   and CARB, and is now ready for installation. An authorized Mercedes-Benz Dealer will install the Emission
                                   Modification at no cost to the Owner/Lessee.
                                   An authorized Mercedes-Benz Dealer will replace certain emissions control system components and
What We’re Doing
                                   update certain software in eligible vehicles.
Parts                              Parts are available to order.

                                                           Vehicles Affected
Vehicle Model Year(s)              MY 2014-2015
Vehicle Model                      GLK250 BlueTEC 4MATIC (X204)
                                                         Vehicle Populations
Total Campaign Population          7734
Total Customer Vehicles in
                                   7734
Campaign
                                                           Next Steps/Notes
Customer Notification Timeline     Customer letters will be mailed on [[Month XX, 2020]].
                                   This Emission Modification Notification may initiate questions from customers and the media. Please
AOMS/SOMS
                                   ensure your Dealers have read and understand this notice.
                                   • IMPORTANT: This notification hereby instructs Dealers not to sell or cause to be sold, or lease or cause to be
                                     leased, or introduce into commerce, or export from the United States to another country, any vehicle covered by this
                                     notification, unless it has received the Approved Emission Modification described in this notification. Failure to
                                     adhere to these instructions may result in possible penalties or fines.
                                   • Follow ALL steps of the work instructions.
Notes                              • More information about a class action settlement providing incentives to customers who receive the Emission
                                     Modification can be found at [settlement URL].
                                   • Emission Modification information:
                                        • Mercedes-Benz specific emission modification related information: https://BlueTecUpdate.mbusa.com
                                        • Mercedes-Benz Customer Assistance Center: 1-833-841-9362


While we regret any inconvenience this may cause, MBUSA is determined to maintain a high level of vehicle quality and customer satisfaction.
                         Please refer all customer inquiries to the Customer Assistance Center at 1-833-841-9362.




   Mercedes-Benz USA, LLC                           A Mercedes-Benz AG Company

   One Mercedes-Benz Drive       Sandy Springs, GA 30328             770.705.0600
    010-9093-7109/1/AMERICAS
News Channel Update |                                               Vehicle Compliance & Analysis


                                                     DEALER FAQs
What is the reason for this Emission Modification?
On [[date]], Daimler AG (“DAG”) and Mercedes-Benz USA, LLC (“MBUSA”) reached a settlement with the United
States Department of Justice (“DOJ”), the Environmental Protection Agency (“EPA”), the California Air Resources
Board (“CARB”), and the California Attorney General’s Office (“CA AG”) regarding the emissions control system in
MY09 to MY16 OM642 and OM651 BlueTEC II diesel vehicles sold or leased in the US. As part of this settlement,
MBUSA is offering Owners and Lessees a modification to the vehicles’ emissions control systems, referred to as an
Emission Modification.

Eligible vehicles and vehicle model years have been separated into Emission Modification Categories (“EMCs”) to
facilitate the campaign. Each EMC will be launched in phases, after agency approval. Please refer to our public
website https://BlueTecUpdate.mbusa.com for more information on your particular vehicle.

The Emission Modification for the MY14 to MY15 GLK 250 has been approved by EPA and CARB, and is now ready for
installation in customer vehicles. MBUSA will be working with EPA and CARB to secure approval for Emission
Modifications for the remaining eligible vehicles, and will notify authorized Mercedes-Benz Dealers upon approval of
each Emission Modification.

What is an “EMC”?
To facilitate the Emission Modifications on the subject vehicle population, the vehicle models and model years have
been separated into Emission Modification Categories, “EMCs,” as shown on the second page of this NCU.

What are the eligible vehicles that will receive an Emission Modification under this settlement?
This settlement pertains specifically to vehicles equipped with four and six cylinder (OM651 & OM642) diesel engines
sold between MY09 and MY16. For more information, please visit https://BlueTecUpdate.mbusa.com.

How will the Emission Modification be communicated to Owners and Lessees in the US?
Owners and lessees will first receive a letter in the mail letting them know that the Emission Modification for their
vehicle is available and to bring in their vehicle to their preferred authorized Mercedes-Benz Dealer. Additional
outreach efforts will be implemented as well.

How do Owners and Lessees find out whether their vehicle is affected by the Emission Modification
Campaign?
Owners and Lessees with affected vehicles will be mailed a notification letter when the Emission Modification is
available. Owners and Lessees can always check if their vehicle is affected by entering their VIN into the following
site: https://BlueTecUpdate.mbusa.com.

All vehicles covered by the Emission Modification program also are covered by the proposed class action settlement
described above.

Owners and Lessees might complain about a Check Engine light; will the Dealer repair the vehicle as part of
the emissions update?
A Check Engine light can illuminate for a number of reasons. Authorized Mercedes-Benz Dealers can offer assistance
diagnosing and repairing the issue.




Mercedes-Benz USA, LLC                       A Mercedes-Benz AG Company

One Mercedes-Benz Drive    Sandy Springs, GA 30328         770.705.0600
010-9093-7109/1/AMERICAS
News Channel Update |                                               Vehicle Compliance & Analysis
Can an Owner or Lessee get a loaner vehicle or alternate transportation while the Emission Modification is
being performed?
Where loaner vehicles are available, Dealers are requested to offer loaner vehicles to each Eligible Owner and Eligible
Lessee at no cost where the implementation of the Approved Emission Modification will take 3 hours or longer to
complete.

In an instance where the Approved Emission Modification takes 3 hours or longer to complete, and where the Dealer
does not make available a loaner car or offer a shuttle service or alternative transportation, Class Members will be
eligible to submit a claim for transportation costs of up to $35 along with their claims for other settlement
compensation. For more information on the transportation allowance, customers should visit the class action
settlement website at www.XXXXXXXX.com, and should be reminded to save their receipts.

What is Mercedes-Benz going to do for Owners and Lessees given this inconvenience?
Dealers will attempt to minimize any inconvenience during the Emission Modification process. Should Owners or
Lessees experience an excessive delay with the Emission Modification of their vehicle, they can contact our Customer
Assistance Center at 1-833-841-9362.

As part of the proposed consumer class action resolution, current owners and lessees of eligible vehicles who go to
authorized Mercedes-Benz repair facilities, have an Approved Emission Modification installed, and meet certain other
requirements will be eligible to claim a payment of up to [“x” dollars]. For more information on eligibility and the
process for filing a claim, customers should call the number above or visit the class action settlement website at
www.XXXXXXXX.com.

Other than the benefits that class members can claim through the class action settlement process, customers cannot
be offered any compensation in exchange for receiving the Emission Modification. Failure to adhere to this
instruction may result in possible penalties. (At their discretion and on a case-by-case basis, Dealers can
continue to offer customers goodwill for other reasons consistent with normal business practices and policies, but
additional compensation in exchange for receiving the Emissions Modification is prohibited.)

Where can an Owner or Lessee have the Emission Modification work completed?
Owners and Lessees will be asked to contact their local preferred authorized Mercedes-Benz Dealer to arrange for an
appointment to complete the FREE Emission Modification.

Can Owners and Lessees have the Emission Modification performed if they did not receive a Customer
Letter but own a Mercedes-Benz BlueTEC Diesel vehicle?
Owners and Lessees should first check the eligibility and status of their vehicle by visiting
https://BlueTecUpdate.mbusa.com. To be automatically alerted when the Emission Modification is available for their
vehicle, Customers are being asked to complete the “Keep me Updated” section of the website after entering their
VIN to check the status.




Mercedes-Benz USA, LLC                       A Mercedes-Benz AG Company

One Mercedes-Benz Drive    Sandy Springs, GA 30328         770.705.0600
010-9093-7109/1/AMERICAS
News Channel Update |                                               Vehicle Compliance & Analysis
Do Owners and Lessees have to wait for the Emission Modification Campaign letter before their vehicle can
be fixed?
Owners and Lessees do not need to present a copy of the letter to receive the FREE Emission Modification, but they
should wait to bring their vehicle in for the Emission Modification until they receive notice that the Emission
Modification has been launched for their specific vehicle model. The Emission Modifications will be launched in
phases, pending agency approval, so the Emission Modifications for all of the subject vehicle models (all MY09 to
MY16 BlueTEC II vehicles with OM642 and OM651 engines sold or leased in the US) will not be launched at the same
time. Once the Emission Modification has been approved for a particular vehicle type, Owners and Lessees will be
sent a letter asking them to schedule an appointment with their authorized Mercedes-Benz Dealer to perform the
FREE Emission Modification.

Do Owners or Lessees need the Owner/Lessee Letter to have the Emission Modification performed?
No, Owners and Lessees with eligible vehicles do not need the Letter to have this FREE Emission Modification
completed. Local authorized Mercedes-Benz repair facilities can check the eligibility and status of vehicles without
the Letter.

What about Owners or Lessees who request that the Emission Modification be performed without first
receiving a Letter?
No Emission Modification can be performed until EPA and CARB approve the Emission Modification for the specific
model.

When will parts be available?
Parts are currently available for the Emission Modification Campaigns which have been approved by EPA and CARB.
We will provide updates as parts become available for other vehicle models.

Regarding all other future vehicle categories, MBUSA is working with EPA and CARB to obtain approvals for the
Emission Modification. MBUSA will notify Dealers upon approval of each Emission Modification that the Emission
Modification has become available.

For up-to-date parts availability information, please refer to the website https://BlueTecUpdate.mbusa.com.


Are there any known vehicle symptoms associated with the Emission Modification that Owners or Lessees
will notice that should lead them to stop driving the car or take to a Dealer?
No. There are no symptoms related to the Emission Modification.


What is the expected impact on an Owner’s or Lessee’s vehicle after the Emission Modification has been
performed?
Details on the impact to vehicles are provided in the letter for each Emission Modification Category. A copy of the
Owner/Lessee letter for the EMC subject to this FAQ is attached.

What types of repairs or replacements are needed?
Authorized Mercedes-Benz Dealers will replace specific emissions-related components. This varies by model and
model year. For more information, please visit https://BlueTecUpdate.mbusa.com.

How long does this replacement take?
Replacement time is dependent upon the model and model year. This time may range from 30 minutes to a
maximum of 6 hours. Details are provided in the Owner/Lessee Letter.


Mercedes-Benz USA, LLC                       A Mercedes-Benz AG Company

One Mercedes-Benz Drive    Sandy Springs, GA 30328         770.705.0600
010-9093-7109/1/AMERICAS
News Channel Update |                                               Vehicle Compliance & Analysis
What if vehicles have been modified using after-market parts and/or software? Can the Emission
Modification still be performed?
If the vehicle has been modified prior to receiving the Emission Modification in a manner that may yield a non-
compliant emissions system (for example, removal of a catalyst, installation of parts that impact emissions or
emissions-related parts, or modifications to the ECU or computer software of the vehicle), Dealers might not be able
to perform the Emission Modification until the prior modifications are corrected, which will be at the
Owner’s/Lessee’s cost. Once corrected, the vehicle may receive the Emission Modification.

What if Owners or Lessees decline to have the Emission Modification performed?
If Owners decline the Emission Modification at this time, they should be advised that certain emissions-related
replacement and repair parts may no longer be available from Mercedes-Benz at some point.

If a current Owner or Lessee of an eligible vehicle does not have the Emission Modification installed, they cannot
claim the [“x” dollars] payment under the proposed class action settlement.

Will eligible vehicles have any warranty on the Emission Modification?
Yes. Once the Emission Modification is performed, certain components will have an extended warranty for the
greater of 4 years/48,000 miles from the date of installation of the Emission Modification or 10 years/120,000 miles
from the initial sale date of the vehicle. This extended warranty remains with the vehicle and is fully transferable to
subsequent owners until expiration. Where loaner vehicles are available, Dealers are requested to offer loaner
vehicles to each Eligible Owner and Eligible Lessee at no cost where extended warranty repairs exceed three hours to
complete.

Can Owners or Lessees be denied coverage under the Extended Warranty for the Emission Modification?
The Extended Warranty for the Emission Modification may be denied if an eligible vehicle has been altered with the
use of any after-market emissions-related components, parts, and/or software, or with the removal of any original
emissions-related components, parts, and/or software, and such alteration(s) are likely to substantially affect the
operation of the vehicle with the Emission Modifications, until the owner of such vehicle, at his or her expense, has
reversed the alteration(s) such that the Emission Modification will not be substantially affected.




Mercedes-Benz USA, LLC                       A Mercedes-Benz AG Company

One Mercedes-Benz Drive    Sandy Springs, GA 30328         770.705.0600
010-9093-7109/1/AMERICAS
                                                            Campaign No. 2020050005 October 2020




TO:                  ALL MERCEDES-BENZ CENTERS


SUBJECT:             Model GLK-Class diesel vehicles (X204 platform)
                     Model Year 2014 - 2015
                     Modification to the emission control system




Mercedes-Benz USA, LLC (“MBUSA”) is performing an emission campaign on certain GLK diesel
vehicles in order to modify to the vehicles’ emission control system. EPA and CARB have approved this
emission modification for the MY14 - 15 GLK-Class (X204) diesel vehicles. An authorized Mercedes-
Benz dealer will replace certain emission control system components and update certain software in the
affected vehicles at no cost to the owner of the vehicle.


Prior to performing this Emission Campaign:
•     Please check VMI to determine if the vehicle is involved in the emission modification campaign and if
      it has been previously repaired. Always Check VMI for any open campaigns, and perform
      accordingly.
•     Please review the entire Emission Campaign bulletin and follow the repair procedure exactly as
      described.




Approximately 7,786 vehicles are involved.




Order No. P-EC-2020050005
This bulletin has been created and maintained in accordance with MBUSA-SLP S423QH001, Document and Data
Control, and MBUSA-SLP S424HH001, Control of Quality Records.
                                                 2


Scope of Work: [Insert AKUBIS Video Course Code/QR-code]
Work procedure
1. Initial Short Test and Initial Inspection
2. Disconnect Battery Ground
3. Replace Diesel Oxidation Catalyst (DOC)
4. Install end-cap to O2 sensor electrical harness
5. Install Plug for O2 sensor port on the DOC
6. Remove lower engine compartment trim
7. Replace NOx sensor and Particulate sensor control units downstream of the Selective Catalytic Reduction
    (SCR) catalyst
8. Loosen the wheel arch fairing and Replace NOx sensor control unit after the Diesel Particulate Filter (DPF)
9. Replace DPF
10. Replace SCR
11. Connect ground
12. Connect XENTRY diagnosis
13. Perform Xentry Procedure: Service Measure “Exhaust Aftertreatment System” (includes update of CDI, VGS, and
    SCR software)
14. Perform Final Short Test
15. Attach the adhesive label




Parts Overview




                                         P-EC-2020050005
                                                    3



Procedure
    1. Initial Short Test and Initial inspection

  Before starting the work procedure, an initial short test must be completed per below. Existing issues that
would inhibit the installation of all software and hardware components outlined in this work procedure must be
initially addressed.

1.2 Connect XENTRY diagnosis.
        Note:
•   Use DAS/Xentry 06/20 with all associated patches or higher.
•   Follow the steps exactly as described in DAS/Xentry.
•   Connect battery charger (battery voltage       >12.5V).
•   Ensure all electrical consumers are switched-off.
•   In the event of software/SCN update issues, contact Star Diagnosis User Help Desk. Please refer to the “pre-call”
    check list before contacting UHD
•   Refer to Star Diagnosis System (SDS) Best Practices Guide.

1.3 Perform Short Test
      Follow the Xentry procedure “Emission Modification Pre-Inspection”: “Control units view     N3/9 –
Motor electronics ‘CR42’ for combustion engine ‘OM651 (CDI)   Special procedures       Emission Modification
Pre-Inspection

Record findings on workorder and save to paperless

1.4 Initial Visual Inspection (Figure 1)

1.5 Disconect XENTRY diagnosis and remove battery charger




Figure 1

                                           P-EC-2020050005
                                                    4


   2. Disconnect battery ground (AR54.10-P-0003CW).

   3. Replace DOC (AR49.10-P-5500OMD).
       Engine control unit does not have to be removed from the air filter housing.
       The air filter housing with engine control unit can be placed on top the engine with all lines connected (Figure 2).

       Installation: When reinstalling exhaust components, leave the mounting hardware loose until all exhaust
       components are in place. This will allow for flexibility when fitting the components together.




Figure 2

   4. Install the electrical end-cap (A 000 545 40 39) (Figure 3) to the engine harness for the oxygen sensor.
       The electrical connection of the oxygen sensor is no longer required!

   5. Install the plug (N 007 604 018 109) and seal (A 021 997 62 45) on the new DOC (          50, Figure 4).
       Oxygen sensor is no longer required!
       Plug does not have to be lubricated with paste




Figure 3                                                Figure 4

                                           P-EC-2020050005
                                                    5




   6. Remove the lower engine compartment trim (middle and rear).
       Basic data see AR61.20-P-1105CY.
       Only loosen the rear underbody panelling (right and left) (Figure 5).
       Loosen inner plastic nuts (1, Figure 5) to do this.




                               Figure 5

   7. Release the NOx sensor (A, Figure 5) and particulate sensor (B, Figure 5) control units downstream of the SCR
      on the underbody (AR14.40-P-2038CD). The NOx sensor and particulate sensor control units will be replaced.
       To do so, push the underfloor paneling downward slightly (Figure 5).
       The NOx sensor and particulate sensor does not have to be removed from the old exhaust pipe.
       The new sensors are already equipped with paste, hot lubrication.
       The pigtail wire at NOx sensor should be cut for ease of removal and to ensure it is not reused.

   8. Loosen the wheel arch fairing on the lower right in order to remove the NOx sensor control unit for the NOx
      sensor (C, Figure 6) after DPF (AR14.40-P-2038CD).
       The NOx sensor is replaced.
      The NOx sensor does not have to be unscrewed from the exhaust pipe.
     The pigtail wire at NOx sensor should be cut for ease of removal and to ensure it is not reused.




Figure 6
                                           P-EC-2020050005
                                                    6




    9. Replace DPF (AR14.40-P-1000OMD).
       If necessary, use old screw from the DPF clamp (which is longer) as an aid when reinstalling the new DPF clamp.
       Cut the pigtail wire at oxygen sensor for ease of removal and to ensure it is not reused.

    10. Replace SCR (AR49.10-P-7100CWI).
       Disconnect the exhaust system at the rear separation point before the muffler.
       The muffler must not be removed.
       When reinstalling exhaust components leave the mounting hardware loose until all the exhaust components
       are in place. This will allow for flexibility when fitting the components together.

    11. Reconnect battery ground (AR54.10-P-0003CW).

    12. Connect XENTRY diagnosis. Update characteristics of the control unit
    Note:
•   Use DAS/Xentry 6/20 with all associated patches or higher.
•   Follow the steps exactly as described in DAS/Xentry.
•   Connect battery charger (battery voltage       >12.5V).
•   Ensure all electrical consumers are switched-off.
•   In the event of software/SCN update issues, contact Star Diagnosis User Help Desk. Please refer to the “pre-call”
    check list before contacting UHD
•   Refer to Star Diagnosis System (SDS) Best Practices Guide.


    13. Perform Xentry procedure “Service Measure Exhaust Aftertreatment System”
           To do so, select menu item “Control units view     N3/9 – Motor electronics ‘CR42’ for combustion engine
    ‘OM651 (CDI)      Special procedures        Perform Service Measure “Exhaust aftertreatment system”




    Figure 7


                                           P-EC-2020050005
                                                7




Figure 8

   Subsequently, follow the user guide in XENTRY diagnosis.
   Additional control units will be updated automatically in the background.
   Fill out emission label according to Xentry instructions




Figure 9



                                       P-EC-2020050005
                                               8




    Check screen will be shown at end of procedure.




Figure 10



14. Perform a final quick test and transmit to paperless SDS.
Faults stored in the memory, caused by disconnected lines during the inspections, must be deleted from the
  fault memory after completing the work.
The procedure via the diagnostic system is shown on the following pages.
If faults are present and stored they need to be addressed. Create a PTSS case




                                      P-EC-2020050005
                                                      9



   15. Clean the bonding surface of the hood and attach the adhesive label (Figure 12).
       The fields on the adhesive label must be filled out correctly. Please use black permanent marker. Refer to (Figure 9
   within the Xentry procedure
       The adhesive label can be applied to the hood while updating the software for the engine control unit.
       Failure to comply may result in dealer debit and/or possible fines.




Figure 12

Primary Parts Information
 Qty.           Part Name                                                      Part Number
 1              Part set (DPF)                                                 A 204 490 04 00 85
 1              Part kit (DOC)                                                 A 204 490 05 00 85
 1              SCR catalytic converter                                        A 204 490 01 00 80
 1              Part kit (2 x NOX sensors, 1 PM sensor)                        A 204 905 46 05 85
 1              AEM Label (code 804/805)                                       A 000 584 96 13
 1              Screw plug                                                     N 007 604 018 109
 1              Sectional sealing ring                                         A 021 997 62 45
 1              Connector housing                                              A 000 545 40 39
   Small parts such as screws, stop nuts, sealing rings, cable ties, liquids, sealants, etc. that are not listed in the
   parts list. The small parts required (per WIS instruction) are included in the cost and can be claimed.




                                            P-EC-2020050005
                                                 10



Warranty Information
Operation: Replace electrohydraulic control unit and components of the exhaust system
           Includes: Carry out commissioning the Control units (CDI VGS, SCR) with XENTRY and affix
           AEM Label.

 Damage Code              Operation Number                    Labor Time (hrs.)
      4992002                         02-1378                                     5.1


   Note Operation labor times are subject to change




                                         P-EC-2020050005
